Case 3:18-cv-04881-JSC Document 259-5 Filed 03/11/21 Page 1 of 137




                  EXHIBIT D
              Case 3:18-cv-04881-JSC Document 259-5 Filed 03/11/21 Page 2 of 137


                                            Reproduction and Exemplification of Discovery Documents

Invoice Date Invoice No. Vendor                       Date of Proceeding   Description                                        Cost Claimed
                                                                           Image blowbacks, loading data into discovery                      $1,473.54
                        Target Litigation                                  database, and preparing binders of discovery
   06/04/18       16452 Consulting, Inc.                   5/7/18 - 6/4/18 documents
                        Target Litigation                                                                                                    $1,147.50
   07/05/18       16604 Consulting, Inc.                 6/11/18 - 6/18/18 Loading data into discovery database
                                                                                                                                              $501.90
                                                                             Image blowbacks, TIFF conversions of native
                                                                             discovery documents, preparing binders of
                        Target Litigation                                    discovery documents, exporting discovery data,
   09/05/18       16896 Consulting, Inc.                  8/16/18 - 9/5/18   and uploading data into discovery database
                                                                             Endorse images with Bates numbers, load files                   $1,053.20
                                                                             into document database, upload discovery
                        Target Litigation                                    documents, and TIFF conversion of discovery
   10/02/18       16967 Consulting, Inc.                 9/19/18 - 9/26/18   documents
                                                                             Load discovery documents into database, print                   $3,128.96
                                                                             discovery documents, create binders of
                                                                             discovery documents, image blowbacks, TIFF
                        Target Litigation                                    conversion of discovery documents, and export
   11/02/18       17172 Consulting, Inc.                  1/3/18 - 11/2/18   data from discovery database
                                                                             Load data into discovery database, TIFF                           $76.70
                        Target Litigation                                    conversion of discovery documents, and export
   12/03/18       17255 Consulting, Inc.                         11/02/18    data from discovery database
                                                                                                                                              $164.40
                                                                             Export data from discovery database, TIFF
                                                                             conversion of discovery documents, host files
                        Target Litigation                                    in discovery database for December 2018, and
   01/04/19       17482 Consulting, Inc.              12/20/18 - 12/31/18    upload data into discovery database
                                                                             Third-party data loads, technical hours,                         $355.92
                                                                             monthly user fees, and monthly data storage
   01/31/19       16342 Planet Data Solutions, Inc.             01/31/19     for discovery database
                        Target Litigation                                    Load and host discovery documents in                            $3,006.90
   02/05/19       17602 Consulting, Inc.            1/23/19 - 1/31/19        database for January 2019
                                                                             Third-party data loads, technical hours,                         $253.28
                                                                             monthly user fees, and monthly data storage
   02/28/19       16508 Planet Data Solutions, Inc.              02/28/19    for discovery database
                        Target Litigation                                    Load discovery documents into database, host                    $1,681.80
   03/04/19       17725 Consulting, Inc.                  2/1/19 - 2/28/19   discovery documents in database for February
                                                                             Third-party data loads, technical hours,                        $1,291.07
                                                                             monthly user fees, and monthly data storage
   03/31/19       16605 Planet Data Solutions, Inc.              03/31/19    for discovery database
                                                                                                                                             $5,456.41
                                                                           Load discovery documents into database, host
                                                                           discovery documents in database for March
                                                                           2019, endorse images with Bates numbers,
                                                                           TIFF conversion of discovery documents,
                        Target Litigation                                  coordinate production of discovery documents,
   04/02/19       17864 Consulting, Inc.                  3/1/19 - 3/31/19 and export data from discovery database
                                                                           Third-party data loads, technical hours,                           $568.13
                                                                           monthly user fees, and monthly data storage
   04/30/19       16728 Planet Data Solutions, Inc.              04/30/19 for discovery database
                                                                                                                                             $8,347.36
                                                                           Load discovery documents into database, host
                                                                           discovery documents in database for April
                                                                           2019, endorse images with Bates numbers,
                                                                           TIFF conversion of discovery documents,
                        Target Litigation                                  coordinate production of discovery documents,
   05/01/19       18005 Consulting, Inc.                 4/1/9 - 4/30/2019 and export data from discovery database
              Case 3:18-cv-04881-JSC Document 259-5 Filed 03/11/21 Page 3 of 137


Invoice Date Invoice No. Vendor                       Date of Proceeding     Description                                      Cost Claimed
                                                                                                                                              $566.67

                                                                          Third-party data loads, technical hours,
                                                                          monthly user fees, and monthly data storage
   05/31/19       16837 Planet Data Solutions, Inc.                       for discovery
                                                                 05/31/19 Load          database
                                                                                discovery documents into database, host
                        Target Litigation                                discovery documents in database for May                              $619.92
   06/05/19       18142 Consulting, Inc.            5/1/19 - 5/31/19     2019, endorse images with Bates numbers,
                                                                         Print discovery documents for deposition                            $1,414.33
   06/17/19     1906219 Key Discovery                           06/16/19 binders
                                                                         Print discovery documents for deposition                             $835.79
   06/17/19    1906219a Key Discovery                           06/17/19 binders
                                                                         Third-party data loads, technical hours,                             $728.61
                                                                         monthly user fees, and monthly data storage
   06/30/19       16954 Planet Data Solutions, Inc.             06/30/19 for discovery database
                                                                                                                                             $4,661.28
                                                                             Load discovery documents into database, host
                                                                             discovery documents in database for June
                                                                             2019, endorse images with Bates numbers,
                                                                             TIFF conversion of discovery documents,
                        Target Litigation                                    coordinate production of discovery documents,
   07/03/19       18311 Consulting, Inc.              6/4/19 - 6/30/19       and export data from discovery database
                                                                                                                                              $712.68
                                                                          Third-party data loads, technical hours, and
   07/31/19       17141 Planet Data Solutions, Inc.              07/31/19 monthly data storage for discovery database
                                                                                                                                              $736.30
                                                                             Load discovery documents into database, host
                                                                             discovery documents in database for July 2019,
                                                                             endorse images with Bates numbers, TIFF
                                                                             conversion of discovery documents, coordinate
                        Target Litigation                                    production of discovery documents, and export
   08/02/19       18458 Consulting, Inc.                 7/15/19 - 7/31/19   data from discovery database
                                                                             Third-party data loads, technical hours,                        $1,014.86
                                                                             monthly user fees, and monthly data storage
   08/31/19       17203 Planet Data Solutions, Inc.              08/31/19    for discovery database
                        Target Litigation                                    Host discovery documents in database for                         $576.00
   09/05/19       18604 Consulting, Inc.                         08/31/19    August 2019
                                                                             Third-party data loads, technical hours,                         $799.10
                                                                             monthly user fees, and monthly data storage
   09/30/19      17351a Planet Data Solutions, Inc.              09/30/19    for discovery database
                                                                                                                                              $939.02
                                                                           Load discovery documents into database,
                                                                           endorse images with Bates numbers, TIFF
                                                                           conversion of discovery documents, coordinate
                        Target Litigation                                  production of discovery documents, and export
   10/02/19       18750 Consulting, Inc.                 9/15/19 - 9/30/19 data from discovery database
                                                                          Technical hours, monthly user fees, and                            $1,086.83
   10/31/19       17510 Planet Data Solutions, Inc.              10/31/19 monthly data storage for discovery database
                                                                                                                                             $1,235.72
                                                                          Load discovery documents into database, host
                                                                          discovery documents in database for October
                                                                          2019, endorse images with Bates numbers,
                                                                          TIFF conversion of discovery documents,
                        Target Litigation                                 coordinate production of discovery documents,
   11/04/19       18826 Consulting, Inc.              10/17/19 - 10/31/19 and export data from discovery database
                                                                          Third-party data loads, technical hours,                            $801.40
                                                                          monthly user fees, and monthly data storage
   11/30/19       17541 Planet Data Solutions, Inc.              11/30/19 for discovery database
              Case 3:18-cv-04881-JSC Document 259-5 Filed 03/11/21 Page 4 of 137


Invoice Date Invoice No. Vendor                       Date of Proceeding    Description                                   Cost Claimed
                                                                            Load discovery documents into database, host               $2,343.78
                                                                            discovery documents in database for
                                                                            November 2019, endorse images with Bates
                                                                            numbers, TIFF conversion of discovery
                                                                            documents, coordinate production of discovery
                        Target Litigation                                   documents, and export data from discovery
   12/05/19       18984 Consulting, Inc.               11/1/19 - 11/30/19   database
                                                                            Monthly user fees and monthly data storage                   $683.11
   12/31/19       17715 Planet Data Solutions, Inc.              12/31/19   for discovery database
                        Target Litigation                                   Host discovery documents in database for                   $1,485.00
   01/07/20       19144 Consulting, Inc.                         12/31/19   December 2019
                                                                            Monthly user fees and monthly data storage                   $683.11
   01/31/20       17770 Planet Data Solutions, Inc.              01/31/20   for discovery database
                        Target Litigation                                   Host discovery documents in database for                   $1,658.70
   02/04/20       19271 Consulting, Inc.                         01/31/20   January 2020
                                                                            Monthly user fees and monthly data storage                   $683.11
   02/29/20       17917 Planet Data Solutions, Inc.              02/29/20   for discovery database
                        Target Litigation                                 Host discovery documents in database for                    $1,659.00
   03/02/20       19414 Consulting, Inc.                         02/29/20 February 2020
                                                                          Third-party data loads, technical hours,                      $821.41
                                                                          monthly user fees, and monthly data storage
   03/31/20       18061 Planet Data Solutions, Inc.              03/31/20 for discovery database
                                                                                                                                      $1,659.00


                        Target Litigation                                 Host discovery documents in database for
   04/02/20       19535 Consulting, Inc.                         03/31/20 March 2020
                                                                          Third-party data loads, technical hours,                      $827.39
                                                                          monthly user fees, and monthly data storage
   04/30/20       18187 Planet Data Solutions, Inc.              04/30/20 for discovery database
                        Target Litigation                                 Host discovery documents in database for April              $1,659.00
   05/04/20       19659 Consulting, Inc.                         04/30/20 2020
                                                                          Monthly user fees and monthly data storage                    $708.64
   05/31/20       18273 Planet Data Solutions, Inc.              05/31/20 for discovery database
                        Target Litigation                                 Host discovery documents in database for May                $1,699.50
   06/02/20       19781 Consulting, Inc.                         05/31/20 2020
                                                                          Transfer documents from discovery document                    $500.00
   06/30/20       18319 Planet Data Solutions, Inc.              06/30/20 database
                                                                          Monthly user fees and monthly data storage                    $708.64
   06/30/20       18322 Planet Data Solutions, Inc.              06/30/20 for discovery database
                        Target Litigation                                 Host discovery documents in database for June               $1,706.10
   07/13/20       20006 Consulting, Inc.                         06/30/20 2020
                                                                          Monthly user fees and monthly data storage                    $708.64
   07/31/20       18428 Planet Data Solutions, Inc.              07/31/20 for discovery database
                        Target Litigation                                 Host discovery documents in database for July               $1,706.10
   08/07/20       20123 Consulting, Inc.                         07/31/20 2020
                                                                          Third-party data loads, technical hours,                      $796.37
                                                                          monthly user fees, and monthly data storage
   08/31/20       18548 Planet Data Solutions, Inc.              08/31/20 for discovery database
                        Target Litigation                                 Host discovery documents in database for                    $1,706.10
   09/03/20       20174 Consulting, Inc.                         08/31/20 August 2020
                                                                                                                                        $740.12
                                                                          Technical hours, monthly user fees, and
   09/30/20       18730 Planet Data Solutions, Inc.              09/30/20 monthly data storage for discovery database
                        Target Litigation                                 Host discovery documents in database for                    $1,706.10
   10/05/20       20287 Consulting, Inc.                         09/30/20 September 2020
                                                                                                                                      $1,345.93
                                                                          Third-party data uploads into discovery
                                                                          database, OCR of third-party document,
                                                                          technical hours, monthly user fees, and
   10/31/20       18803 Planet Data Solutions, Inc.              10/31/20 monthly data storage for discovery database
              Case 3:18-cv-04881-JSC Document 259-5 Filed 03/11/21 Page 5 of 137


Invoice Date Invoice No. Vendor             Date of Proceeding    Description                                    Cost Claimed
                                                                  Gather, organize, and print discovery                          $193.99
   11/01/20     3099276 Reprints Desk        10/1/20 - 10/31/20   documents for use at trial
                        Target Litigation                         Host discovery documents in database for                      $1,706.10
   11/12/20       20540 Consulting, Inc.               10/31/20   October 2020
                        Target Litigation                         Host discovery documents in database for                      $1,706.10
   12/02/20       20558 Consulting, Inc.               11/30/20   November 2020
                                                                  Print discovery documents for use at closing                   $198.38
   12/02/20     1218378 Warp 9                         12/02/20   argument



                                                                  Total Discovery Documents Costs Claimed:                 $77,235.00
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice - 259-5      Filed 03/11/21
                                                          16452 - TeamConnect 6.2   Page 6 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    16452                                                               5/7/18
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    6/4/18
    INVOICE DATE                                                        SUBMITTED TOTAL
    6/4/18                                                              $ 1,473.54
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    6/5/18                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,473.54              $0.00                 $0.00   $0.00       $ 1,473.54

    Invoice Total (USD)                         $1,473.54              $0.00                 $0.00   $0.00       $ 1,473.54



  Descrip on
   Work ordered by Mae, Approver Details - RANA,SUNNY(a531876)-06/08/2018,MILLER,SAMANTHA(a404171)-06/07/2018


  Line Items

   View: All Line Items



   Line Items 1 - 32 of 32


https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=493                                                               1/5
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice - 259-5      Filed 03/11/21
                                                         16452 - TeamConnect 6.2   Page 7 of 137
    Item Date           Type         Category                         TK Rate      Units     Disc    Adj     Amt
           5/22/18      Expense       E118 Li ga on support vendors      $0.07     215.00    $0.00   $0.00    $15.05
      1
           Descrip on: Image blowbacks of 74 documents

           5/17/18      Expense       E118 Li ga on support vendors      $50.00    1.00      $0.00   $0.00    $50.00
      2    Descrip on: Load 0.040684 GB of 05/17/2018 16:00 - 2018_0504_02_JRNL_NetNew_Search3 ﬁles into Clearwell
           repository.

           5/22/18      Expense       E118 Li ga on support vendors      $200.00   0.33      $0.00   $0.00    $66.00
      3
           Descrip on: Prepare documents for binder

           5/21/18      Expense       E118 Li ga on support vendors      $50.00    1.00      $0.00   $0.00    $50.00
      4    Descrip on: Load 0.013598 GB of 05/21/2018 17:48 - 2018_0516_04_JRNL_GrpMbx_Search1 ﬁles into Clearwell
           repository.

           5/16/18      Expense       E118 Li ga on support vendors      $50.00    1.00      $0.00   $0.00    $50.00
      5    Descrip on: Load 0.000023 GB of 05/16/2018 07:04 - 2018_0508_01_JRNL_Search1_Hooper_Excep ons ﬁles into
           Clearwell repository.

           5/24/18      Expense       E118 Li ga on support vendors      $50.00    1.00      $0.00   $0.00    $50.00
      6
           Descrip on: Load 0.015269 GB of 05/24/2018 17:33 - 2018_0523_06_JRNL_Search4 ﬁles into Clearwell repository.

           5/16/18      Expense       E118 Li ga on support vendors      $50.00    1.00      $0.00   $0.00    $50.00
      7    Descrip on: Load 0.000024 GB of 05/16/2018 17:11 - 2018_0502_01_Live_Search1_McKeon_Supp_Decrypted
           ﬁles into Clearwell repository.

           5/22/18      Expense       E118 Li ga on support vendors      $50.00    1.00      $0.00   $0.00    $50.00
      8    Descrip on: Load 0.000559 GB of 05/22/2018 11:36 - 2018_0516_05_JRNL_GrpMbx_Search3 ﬁles into Clearwell
           repository.

           5/9/18       Expense       E118 Li ga on support vendors      $50.00    1.00      $0.00   $0.00    $50.00
      9    Descrip on: Load 0.07492 GB of 05/09/2018 16:10 - 2018_0507_01_Live_Search1_Johnson_McLean ﬁles into
           Clearwell repository.

           5/9/18       Expense       E118 Li ga on support vendors      $50.00    1.00      $0.00   $0.00    $50.00
     10
           Descrip on: Load 0.041784 GB of 05/09/2018 16:19 - 2018_0507_02_LIVE_Search3 ﬁles into Clearwell repository.

           5/30/18      Expense       E118 Li ga on support vendors      $50.00    1.00      $0.00   $0.00    $50.00
     11    Descrip on: Load 0.010193 GB of 05/30/2018 17:17 - 2018_0507_02_JRNL_Search3_Hooper ﬁles into Clearwell
           repository.

           5/14/18      Expense       E118 Li ga on support vendors      $50.00    1.00      $0.00   $0.00    $50.00
     12    Descrip on: Load 0.035798 GB of 05/14/2018 20:35 - 2018_0508_01_JRNL_Search1_Hooper ﬁles into Clearwell
           repository.


https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=493                                                          2/5
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice - 259-5      Filed 03/11/21
                                                         16452 - TeamConnect 6.2   Page 8 of 137
    Item Date           Type         Category                         TK Rate      Units     Disc     Adj     Amt
           5/17/18      Expense       E118 Li ga on support vendors      $50.00     1.00      $0.00   $0.00   $50.00
     13    Descrip on: Load 0.145244 GB of 05/17/2018 16:09 - 2018_0515_01_JRNL_FFOSSvc_Search1 ﬁles into Clearwell
           repository.

           5/30/18      Expense       E118 Li ga on support vendors      $50.00     1.00      $0.00   $0.00   $50.00
     14    Descrip on: Load 0.069086 GB of 05/30/2018 17:55 - 2018_0524_08_LIVE_Search3_Boland_Casserino ﬁles into
           Clearwell repository.

           5/30/18      Expense       E118 Li ga on support vendors      $50.00     1.00      $0.00   $0.00   $50.00
     15    Descrip on: Load 0.006495 GB of 05/30/2018 17:08 - 2018_0507_02_JRNL_Search3_Four_New_Custodians-
           Supplemental ﬁles into Clearwell repository.

           5/31/18      Expense       E118 Li ga on support vendors      $50.00     1.00      $0.00   $0.00   $50.00
     16    Descrip on: Load 0.026039 GB of 05/31/2018 15:44 - 2018_0504_02_JRNL_Search3_CustomerData ﬁles into
           Clearwell repository.

           5/7/18       Expense       E118 Li ga on support vendors      $350.00    0.24      $0.00   $0.00   $84.00
     17
           Descrip on: Load 05/07/2018 21:46 - 2018_0502_01_JRNL_Search1 ﬁles into Clearwell repository.

           6/4/18       Expense       E118 Li ga on support vendors      $2.12      1.00      $0.00   $0.00   $2.12
     18
           Descrip on: Sales Tax (6.25%)

           5/7/18       Expense       E118 Li ga on support vendors      $50.00     1.00      $0.00   $0.00   $50.00
     19
           Descrip on: Load 0.040978 GB of 05/07/2018 22:06 - 2018_0502_01_Live_Search1 ﬁles into Clearwell repository.

           5/22/18      Expense       E118 Li ga on support vendors      $75.00     0.50      $0.00   $0.00   $37.50
     20
           Descrip on: Assemble binders

           5/30/18      Expense       E118 Li ga on support vendors      $50.00     1.00      $0.00   $0.00   $50.00
     21    Descrip on: Load 0.063807 GB of 05/30/2018 17:27 - 2018_0524_07_JRNL_Search1_Boland_Casserino ﬁles into
           Clearwell repository.

           5/14/18      Expense       E118 Li ga on support vendors      $50.00     1.00      $0.00   $0.00   $50.00
     22    Descrip on: Load 0.006093 GB of 05/14/2018 20:26 - 2018_0507_02_JRNL_Search3_Four_New_Custodians ﬁles
           into Clearwell repository.

           5/22/18      Expense       E118 Li ga on support vendors      $9.49      1.00      $0.00   $0.00   $9.49
     23
           Descrip on: "1 1/2"" Binder"

           5/30/18      Expense       E118 Li ga on support vendors      $50.00     1.00      $0.00   $0.00   $50.00
     24    Descrip on: Load 0.004388 GB of 05/30/2018 17:45 - 2018_0524_08_JRNL_Search3_Boland_Casserino ﬁles into
           Clearwell repository.

     25    5/14/18      Expense       E118 Li ga on support vendors      $50.00     1.00      $0.00   $0.00   $50.00

https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=493                                                          3/5
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice - 259-5      Filed 03/11/21
                                                         16452 - TeamConnect 6.2   Page 9 of 137
    Item Date           Type         Category                                 TK Rate       Units   Disc     Adj      Amt
           Descrip on: Load 0.113389 GB of 05/14/2018 20:17 - 2018_0507_01_JRNL_Search1_Four_New_Custodians ﬁles
           into Clearwell repository.

           5/7/18       Expense       E118 Li ga on support vendors              $50.00     1.00    $0.00     $0.00   $50.00
     26    Descrip on: Load 0.00906 GB of 05/07/2018 21:58 - 2018_0502_01_JRNL_Search1_McKeon ﬁles into Clearwell
           repository.

           5/30/18      Expense       E118 Li ga on support vendors              $50.00     1.00    $0.00     $0.00   $50.00
     27    Descrip on: Load 0.106764 GB of 05/30/2018 17:36 - 2018_0524_07_LIVE_Search1_Boland_Casserino ﬁles into
           Clearwell repository.

           5/16/18      Expense       E118 Li ga on support vendors              $50.00     1.00    $0.00     $0.00   $50.00
     28    Descrip on: Load 0.066319 GB of 05/16/2018 17:20 - 2018_0515_02_JRNL_FFOSSvc_Search3 ﬁles into Clearwell
           repository.

           5/9/18       Expense       E118 Li ga on support vendors              $50.00     1.00    $0.00     $0.00   $50.00
     29    Descrip on: Load 0.005423 GB of 05/09/2018 16:28 - 2018_0508_03_LIVE-Targeted_Brooks ﬁles into Clearwell
           repository.

           5/9/18       Expense       E118 Li ga on support vendors              $50.00     1.00    $0.00     $0.00   $50.00
     30    Descrip on: Load 0.054682 GB of 05/09/2018 16:01 - 2018_0502_01_Live_Search1_McKeon_Supp ﬁles into
           Clearwell repository.

           5/22/18      Expense       E118 Li ga on support vendors              $4.69      2.00    $0.00     $0.00   $9.38
     31
           Descrip on: Tabs

           5/7/18       Expense       E118 Li ga on support vendors              $50.00     1.00    $0.00     $0.00   $50.00
     32
           Descrip on: Load 0.058654 GB of 05/07/2018 22:15 - 2018_0504_02_JRNL_Search3 ﬁles into Clearwell repository.



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper            Avg Net Rate             Net Units       Net Disc     Total Adj     Net Amt       % of Total Fees
    No items available.



  Payment Details




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=493                                                               4/5
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        16452 - TeamConnect 6.2  Page 10 of 137

    Ready to send to AP: Yes                                              Sent to AP: 6/11/18

            Check Number: 6460959                                          Paid Date: 6/12/18

           Total Amount on $1,473.54                               Reference Number:
                    Check:
                                                                     Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=493                                  5/5
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          16604 - TeamConnect 6.2  Page 11 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    16604                                                               6/11/18
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    6/18/18
    INVOICE DATE                                                        SUBMITTED TOTAL
    7/5/18                                                              $ 1,147.50
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    7/5/18                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,147.50              $0.00                 $0.00   $0.00       $ 1,147.50

    Invoice Total (USD)                         $1,147.50              $0.00                 $0.00   $0.00       $ 1,147.50



  Descrip on
   Work ordered by Mae, Approver Details - RANA,SUNNY(a531876)-07/10/2018,MILLER,SAMANTHA(a404171)-07/08/2018


  Line Items

   View: All Line Items



   Line Items 1 - 15 of 15


https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=784                                                               1/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        16604 - TeamConnect 6.2  Page 12 of 137
    Item Date           Type          Category                        TK Rate       Units Disc      Adj      Amt
           6/15/18       Expense      E118 Li ga on support vendors       $350.00    0.77   $0.00    $0.00    $269.50
      1    Descrip on: Load 06/15/2018 12:50 -2018_0608_09_JRNL_Search1_Fernandez_Penquite_Awtry_FCPDGServ ﬁles
           into Clearwell repository.

           6/11/18       Expense      E118 Li ga on support vendors       $350.00    0.30   $0.00    $0.00    $105.00
      2
           Descrip on: Load 06/11/2018 17:33 - 2018_0607_09_JRNL_Search1_Extended ﬁles into Clearwell repository.

           6/18/18       Expense      E118 Li ga on support vendors       $50.00     1.00   $0.00    $0.00    $50.00
      3
           Descrip on: Load 0.000048 GB of 06/18/2018 18:08 - 2018_0618_EntrustDecrypt_2 ﬁles into Clearwell repository.

           6/11/18       Expense      E118 Li ga on support vendors       $50.00     1.00   $0.00    $0.00    $50.00
      4    Descrip on: Load 0.036565 GB of 06/11/2018 18:05 - 2018_0607_09_JRNL_Search1_McKeon_Extended ﬁles into
           Clearwell repository.

           6/11/18       Expense      E118 Li ga on support vendors       $50.00     1.00   $0.00    $0.00    $50.00
      5    Descrip on: Load 0.041655 GB of 06/11/2018 18:15 -
           2018_0607_10_JRNL_Search3_Fernandez_Penquite_Awtry_FCPDGServ ﬁles into Clearwell repository.

           6/18/18       Expense      E118 Li ga on support vendors       $50.00     1.00   $0.00    $0.00    $50.00
      6    Descrip on: Load 0.012944 GB of 06/18/2018 16:53 - 2018_0508_01_JRNL_Search1_Hooper_Errors_EML ﬁles
           into Clearwell repository.

           6/15/18       Expense      E118 Li ga on support vendors       $50.00     1.00   $0.00    $0.00    $50.00
      7    Descrip on: Load 0.002977 GB of 06/15/2018 11:35 - 2018_0508_01_JRNL_Search1_Hooper_Errors ﬁles into
           Clearwell repository.

           6/11/18       Expense      E118 Li ga on support vendors       $50.00     1.00   $0.00    $0.00    $50.00
      8    Descrip on: Load 0.000092 GB of 06/11/2018 16:57 - 2018_0606_10_LIVE_Search3_Penquite_Awtry ﬁles into
           Clearwell repository.

           6/11/18       Expense      E118 Li ga on support vendors       $350.00    0.37   $0.00    $0.00    $129.50
      9    Descrip on: Load 06/11/2018 17:45 - 2018_0607_09_JRNL_Search1_Four_New_Custodians_Extended ﬁles into
           Clearwell repository.

           6/11/18       Expense      E118 Li ga on support vendors       $50.00     1.00   $0.00    $0.00    $50.00
     10    Descrip on: Load 0.090303 GB of 06/11/2018 17:06 - 2018_0607_09_JRNL_FFOSSvc_Search1_Extended ﬁles into
           Clearwell repository.

           6/11/18       Expense      E118 Li ga on support vendors       $350.00    0.23   $0.00    $0.00    $80.50
     11    Descrip on: Load 06/11/2018 17:56 - 2018_0607_09_JRNL_Search1_Hooper_Extended ﬁles into Clearwell
           repository.

     12    6/11/18       Expense      E118 Li ga on support vendors       $50.00     1.00   $0.00    $0.00    $50.00



https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=784                                                           2/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        16604 - TeamConnect 6.2  Page 13 of 137
    Item Date           Type          Category                                  TK Rate       Units Disc      Adj      Amt
             Descrip on: Load 0.128813 GB of 06/11/2018 17:24 - 2018_0607_09_JRNL_Search1_Boland_Casserino_Extended
             ﬁles into Clearwell repository.

             6/11/18     Expense      E118 Li ga on support vendors                 $350.00   0.18    $0.00    $0.00   $63.00
     13
             Descrip on: Load 06/11/2018 16:40 - 2018_0606_09_LIVE_Search1_Expanded ﬁles into Clearwell repository.

             6/11/18     Expense      E118 Li ga on support vendors                 $50.00    1.00    $0.00    $0.00   $50.00
     14      Descrip on: Load 0.001229 GB of 06/11/2018 18:24 - 2018_0608_09_LIVE_Search1_Penquite_Awtry ﬁles into
             Clearwell repository.

             6/11/18     Expense      E118 Li ga on support vendors                 $50.00    1.00    $0.00    $0.00   $50.00
     15      Descrip on: Load 0.011367 GB of 06/11/2018 17:15 - 2018_0607_09_JRNL_GrpMbx_Search1_Extended ﬁles into
             Clearwell repository.



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper            Avg Net Rate             Net Units       Net Disc       Total Adj    Net Amt        % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 7/10/18

            Check Number: 6462650                                                   Paid Date: 7/11/18

           Total Amount on $1,147.50                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=784                                                                3/3
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          16896 - TeamConnect 6.2  Page 14 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    16896                                                               8/16/18
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    9/5/18
    INVOICE DATE                                                        SUBMITTED TOTAL
    9/5/18                                                              $ 501.90
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    9/6/18                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $501.90              $0.00                 $0.00   $0.00        $ 501.90

    Invoice Total (USD)                           $501.90              $0.00                 $0.00   $0.00        $ 501.90



  Descrip on
   Work ordered by Mae, Approver Details - RANA,SUNNY(a531876)-09/11/2018,MILLER,SAMANTHA(a404171)-09/09/2018


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=151                                                               1/3
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice -259-5      Filed 03/11/21
                                                         16896 - TeamConnect 6.2  Page 15 of 137


   Line Items 1 - 9 of 9

    Item Date           Type         Category                                 TK Rate       Units      Disc      Adj     Amt
           8/21/18      Expense       E118 Li ga on support vendors              $4.69      14.00       $0.00    $0.00   $65.66
      1
           Descrip on: 14x Tabs

           8/21/18      Expense       E118 Li ga on support vendors              $0.07      1,400.00    $0.00    $0.00   $98.00
      2
           Descrip on: Image blowbacks of 2x 700 pages

           8/16/18      Expense       E118 Li ga on support vendors              $0.05      1,221.00    $0.00    $0.00   $61.05
      3
           Descrip on: TIFF conversion of 201 documents of na ve electronic ﬁles with text and metadata extrac on

           8/21/18      Expense       E118 Li ga on support vendors              $11.99     4.00        $0.00    $0.00   $47.96
      4
           Descrip on: "4x 2"" Binder"

           8/21/18      Expense       E118 Li ga on support vendors              $200.00    0.33        $0.00    $0.00   $66.00
      5
           Descrip on: Organize documents for prin ng

           8/21/18      Expense       E118 Li ga on support vendors              $75.00     1.00        $0.00    $0.00   $75.00
      6
           Descrip on: Assemble binders

           8/16/18      Expense       E118 Li ga on support vendors              $50.00     1.00        $0.00    $0.00   $50.00
      7
           Descrip on: Export 17 MB of data from Clearwell repository

           9/5/18       Expense       E118 Li ga on support vendors              $13.23     1.00        $0.00    $0.00   $13.23
      8
           Descrip on: Sales Tax (6.25%)

           8/16/18      Expense       E118 Li ga on support vendors              $25.00     1.00        $0.00    $0.00   $25.00
      9
           Descrip on: FTP Data Upload - NAT001/ PDF001



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc     Total Adj     Net Amt         % of Total Fees
    No items available.



  Payment Details




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=151                                                                  2/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        16896 - TeamConnect 6.2  Page 16 of 137

    Ready to send to AP: Yes                                              Sent to AP: 9/11/18

            Check Number: 6466267                                          Paid Date: 9/12/18

           Total Amount on $501.90                                 Reference Number:
                    Check:
                                                                     Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=151                                  3/3
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          16967 - TeamConnect 6.2  Page 17 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    16967                                                               9/19/18
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    9/26/18
    INVOICE DATE                                                        SUBMITTED TOTAL
    10/2/18                                                             $ 1,053.20
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    10/2/18                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,053.20              $0.00                 $0.00   $0.00       $ 1,053.20

    Invoice Total (USD)                         $1,053.20              $0.00                 $0.00   $0.00       $ 1,053.20



  Descrip on
   Work ordered by Mae, Approver Details - RANA,SUNNY(a531876)-10/05/2018,MILLER,SAMANTHA(a404171)-10/04/2018


  Line Items

   View: All Line Items



   Line Items 1 - 18 of 18


https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=237                                                               1/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        16967 - TeamConnect 6.2  Page 18 of 137
    Item Date           Type          Category                         TK Rate      Units     Disc     Adj     Amt
           9/19/18       Expense      E118 Li ga on support vendors       $0.01      118.00    $0.00   $0.00       $1.18
      1
           Descrip on: Endorse images with Bates numbers

           9/20/18       Expense      E118 Li ga on support vendors       $50.00     1.00      $0.00   $0.00       $50.00
      2
           Descrip on: Load 0.128042 GB of 09/20/2018 13:54 - 2018_0914_12_LIVE_Search6 ﬁles into Clearwell repository.

           9/26/18       Expense      E118 Li ga on support vendors       $0.01      152.00    $0.00   $0.00       $1.52
      3
           Descrip on: Endorse images with Bates numbers

           9/19/18       Expense      E118 Li ga on support vendors       $50.00     1.00      $0.00   $0.00       $50.00
      4    Descrip on: Load 0.000204 GB of 09/19/2018 19:26 - 2018_0914_11_MBA-OnPrem_Search5 ﬁles into Clearwell
           repository.

           9/26/18       Expense      E118 Li ga on support vendors       $25.00     1.00      $0.00   $0.00       $25.00
      5
           Descrip on: FTP Data Upload - PDF003

           9/26/18       Expense      E118 Li ga on support vendors       $0.05      152.00    $0.00   $0.00       $7.60
      6
           Descrip on: TIFF conversion of 37 documents of na ve electronic ﬁles with text and metadata extrac on

           9/20/18       Expense      E118 Li ga on support vendors       $50.00     1.00      $0.00   $0.00       $50.00
      7
           Descrip on: Load 0.011849 GB of 09/20/2018 13:43 - 2018_0914_11_LIVE_Search5 ﬁles into Clearwell repository.

           9/19/18       Expense      E118 Li ga on support vendors       $350.00    0.40      $0.00   $0.00       $140.00
      8    Descrip on: Load 09/19/2018 19:02 - 2018_0914_14_JRNL_Search8_Kunz_McKeon_Sanders ﬁles into Clearwell
           repository.

           9/19/18       Expense      E118 Li ga on support vendors       $0.05      118.00    $0.00   $0.00       $5.90
      9
           Descrip on: TIFF conversion of 37 documents of na ve electronic ﬁles with text and metadata extrac on

           9/19/18       Expense      E118 Li ga on support vendors       $50.00     1.00      $0.00   $0.00       $50.00
     10
           Descrip on: Export 2 MB of data from Clearwell repository

           9/19/18       Expense      E118 Li ga on support vendors       $350.00    0.30      $0.00   $0.00       $105.00
     11
           Descrip on: Load 09/19/2018 18:41 - 2018_0914_12_LTRP_Search6 ﬁles into Clearwell repository.

           9/20/18       Expense      E118 Li ga on support vendors       $50.00     1.00      $0.00   $0.00       $50.00
     12
           Descrip on: Load 0.074147 GB of 09/20/2018 14:05 - 2018_0914_14_LIVE_Search8 ﬁles into Clearwell repository.

           9/19/18       Expense      E118 Li ga on support vendors       $25.00     1.00      $0.00   $0.00       $25.00
     13
           Descrip on: FTP Data Upload - PDF002

     14    9/19/18       Expense      E118 Li ga on support vendors       $350.00    0.28      $0.00   $0.00       $98.00




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=237                                                             2/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        16967 - TeamConnect 6.2  Page 19 of 137
    Item Date           Type          Category                                 TK Rate        Units      Disc     Adj      Amt
             Descrip on: Load 09/19/2018 19:14 - 2018_0914_11_JRNL_Search5a_EmailAddresses ﬁles into Clearwell
             repository.

             9/19/18     Expense      E118 Li ga on support vendors                $350.00    0.58       $0.00     $0.00   $203.00
     15      Descrip on: Load 09/19/2018 18:29 - 2018_0914_12_JRNL_Search_6b_NewCustodians_AllTerms ﬁles into
             Clearwell repository.

             9/19/18     Expense      E118 Li ga on support vendors                $50.00     1.00       $0.00     $0.00   $50.00
     16      Descrip on: Load 0.028714 GB of 09/19/2018 18:52 - 2018_0914_12_MBA-Onprem_Search6 ﬁles into Clearwell
             repository.

             9/19/18     Expense      E118 Li ga on support vendors                $350.00    0.26       $0.00     $0.00   $91.00
     17      Descrip on: Load 09/19/2018 11:04 - 2018_0914_12_JRNL_Search_6a_Exis ngCustodians_NewTermsOnly ﬁles
             into Clearwell repository.

             9/26/18     Expense      E118 Li ga on support vendors                $50.00     1.00       $0.00     $0.00   $50.00
     18
             Descrip on: Export 5 MB of data from Clearwell repository



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper            Avg Net Rate             Net Units       Net Disc       Total Adj     Net Amt          % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 10/9/18

            Check Number: 6467867                                                   Paid Date: 10/10/18

           Total Amount on $1,053.20                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=237                                                                     3/3
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          17172 - TeamConnect 6.2  Page 20 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    17172                                                               10/3/18
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    11/2/18
    INVOICE DATE                                                        SUBMITTED TOTAL
    11/2/18                                                             $ 3,128.96
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    11/5/18                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $3,128.96              $0.00                 $0.00   $0.00       $ 3,128.96

    Invoice Total (USD)                         $3,128.96              $0.00                 $0.00   $0.00       $ 3,128.96



  Descrip on
   Work ordered by Mae, Approver Details - RANA,SUNNY(a531876)-11/07/2018,MILLER,SAMANTHA(a404171)-11/06/2018


  Line Items

   View: All Line Items



   Line Items 1 - 19 of 19


https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=791                                                               1/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        17172 - TeamConnect 6.2  Page 21 of 137
    Item Date            Type        Category                      TK Rate       Units      Disc    Adj     Amt
           10/16/18      Expense E118 Li ga on support vendors         $50.00    1.00       $0.00   $0.00   $50.00
      1    Descrip on: Load 0.131474 GB of 10/16/2018 12:49 - 2018_1008_17_MBA-OnPrem_Search9 ﬁles into Clearwell
           repository.

           10/10/18      Expense E118 Li ga on support vendors         $200.00   1.50       $0.00   $0.00   $300.00
      2
           Descrip on: Set up documents for prin ng

           10/4/18       Expense E118 Li ga on support vendors         $50.00    1.00       $0.00   $0.00   $50.00
      3    Descrip on: Load 0.048369 GB of 10/04/2018 17:19 - 2018_0920_15_LTRP_Search6_ExtendedDate ﬁles into
           Clearwell repository.

           10/15/18      Expense E118 Li ga on support vendors         $50.00    1.00       $0.00   $0.00   $50.00
      4    Descrip on: Load 0.003325 GB of 10/15/2018 15:17 - 2018_0920_15_JRNL_Search6_ExtendedDate_Retry2 ﬁles
           into Clearwell repository.

           10/16/18      Expense E118 Li ga on support vendors         $50.00    1.00       $0.00   $0.00   $50.00
      5    Descrip on: Load 0.004224 GB of 10/16/2018 15:39 - 2018_1008_16_LIVE_Search5_NewCustodians ﬁles into
           Clearwell repository.

           10/16/18      Expense E118 Li ga on support vendors         $50.00    1.00       $0.00   $0.00   $50.00
      6    Descrip on: Load 0.052266 GB of 10/16/2018 12:36 - 2018_1008_18_JRNL_Search10 ﬁles into Clearwell
           repository.

           10/16/18      Expense E118 Li ga on support vendors         $350.00   0.36       $0.00   $0.00   $126.00
      7
           Descrip on: Load 10/16/2018 13:03 - 2018_1008_17_JRNL_Search9 ﬁles into Clearwell repository.

           10/10/18      Expense E118 Li ga on support vendors         $19.99    2.00       $0.00   $0.00   $39.98
      8
           Descrip on: "4"" Binders"

           10/10/18      Expense E118 Li ga on support vendors         $75.00    8.00       $0.00   $0.00   $600.00
      9
           Descrip on: Create custom tabs and assemble binders

           10/3/18       Expense E118 Li ga on support vendors         $25.00    1.00       $0.00   $0.00   $25.00
     10
           Descrip on: FTP Data Upload - PDF004

           10/10/18      Expense E118 Li ga on support vendors         $0.07     1,551.00   $0.00   $0.00   $108.57
     11
           Descrip on: Image blowbacks of 293 documents

           10/16/18      Expense E118 Li ga on support vendors         $350.00   0.15       $0.00   $0.00   $52.50
     12
           Descrip on: Load 10/16/2018 12:09 - 2018_1009_17_Live_Search9 ﬁles into Clearwell repository.

           10/16/18      Expense E118 Li ga on support vendors         $350.00   0.15       $0.00   $0.00   $52.50
     13
           Descrip on: Load 10/16/2018 12:23 - 2018_1008_18_LIVE_Search10 ﬁles into Clearwell repository.


https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=791                                                      2/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        17172 - TeamConnect 6.2  Page 22 of 137
    Item Date            Type        Category                             TK Rate          Units         Disc     Adj     Amt
             10/3/18     Expense E118 Li ga on support vendors                   $0.05        41.00       $0.00   $0.00   $2.05
     14
             Descrip on: TIFF conversion of 16 documents of na ve electronic ﬁles with text and metadata extrac on

             11/2/18     Expense E118 Li ga on support vendors                   $21.70       1.00        $0.00   $0.00   $21.70
     15
             Descrip on: Sales Tax (6.25%)

             10/4/18     Expense E118 Li ga on support vendors                   $350.00      0.28        $0.00   $0.00   $98.00
     16      Descrip on: Load 10/04/2018 17:08 - 2018_0920_15_MBA-Onprem_Search6_ExtendedDate ﬁles into Clearwell
             repository.

             10/10/18    Expense E118 Li ga on support vendors                   $33.11       6.00        $0.00   $0.00   $198.66
     17
             Descrip on: Custom tabs

             10/4/18     Expense E118 Li ga on support vendors                   $350.00      3.44        $0.00   $0.00   $1,204.00
     18
             Descrip on: Load 10/04/2018 17:30 - 2018_0920_15_JRNL_Search6_ExtendedDate ﬁles into Clearwell repository.

             10/3/18     Expense E118 Li ga on support vendors                   $50.00       1.00        $0.00   $0.00   $50.00
     19
             Descrip on: Export 1 MB of data from Clearwell repository



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper            Avg Net Rate             Net Units       Net Disc       Total Adj          Net Amt      % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 11/7/18

            Check Number: 6469775                                                   Paid Date: 11/8/18

           Total Amount on $3,128.96                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=791                                                                      3/3
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          17255 - TeamConnect 6.2  Page 23 of 137

  Header Informa on
    INVOICE NUMBER                                                       BILLING START DATE
    17255                                                                11/2/18
    VENDOR                                                               BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                     11/2/18
    INVOICE DATE                                                         SUBMITTED TOTAL
    12/3/18                                                              $ 76.70
    RECEIVED DATE                                                        SUBMITTED CURRENCY
    12/6/18                                                              USD
    PROJECT                                                              LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                               None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit           (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00              $0.00                 $0.00   $0.00             $ 0.00

    Expenses                                        $76.70              $0.00                 $0.00   $0.00            $ 76.70

    Invoice Total (USD)                             $76.70              $0.00                 $0.00   $0.00            $ 76.70



  Descrip on
   Work ordered by Mae, Approver Details - RANA,SUNNY(a531876)-12/11/2018,MILLER,SAMANTHA(a404171)-12/10/2018


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=33                                                                  1/2
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice -259-5      Filed 03/11/21
                                                         17255 - TeamConnect 6.2  Page 24 of 137


   Line Items 1 - 3 of 3

    Item Date           Type           Category                                 TK Rate      Units    Disc      Adj     Amt
             11/2/18     Expense       E118 Li ga on support vendors                $25.00    1.00    $0.00     $0.00    $25.00
      1
             Descrip on: FTP Data Upload - PDF006

             11/2/18     Expense       E118 Li ga on support vendors                $0.05     34.00   $0.00     $0.00    $1.70
      2
             Descrip on: TIFF conversion of 22 documents of na ve electronic ﬁles with text and metadata extrac on

             11/2/18     Expense       E118 Li ga on support vendors                $50.00    1.00    $0.00     $0.00    $50.00
      3
             Descrip on: Export of data from Clearwell repository



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units      Net Disc       Total Adj    Net Amt         % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                      Sent to AP: 12/11/18

            Check Number: 6472093                                                  Paid Date: 12/12/18

           Total Amount on $76.70                                      Reference Number:
                    Check:
                                                                             Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=33                                                                   2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          17482 - TeamConnect 6.2  Page 25 of 137

  Header Informa on
    INVOICE NUMBER                                                       BILLING START DATE
    17482                                                                12/20/18
    VENDOR                                                               BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                     12/31/18
    INVOICE DATE                                                         SUBMITTED TOTAL
    1/4/19                                                               $ 164.40
    RECEIVED DATE                                                        SUBMITTED CURRENCY
    1/4/19                                                               USD
    PROJECT                                                              LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                               None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit           (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00              $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                       $164.40              $0.00                 $0.00   $0.00        $ 164.40

    Invoice Total (USD)                            $164.40              $0.00                 $0.00   $0.00        $ 164.40



  Descrip on
   Work ordered by Mae, Approver Details - RANA,SUNNY(a531876)-01/08/2019,MILLER,SAMANTHA(a404171)-01/05/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=53                                                                 1/2
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice -259-5      Filed 03/11/21
                                                         17482 - TeamConnect 6.2  Page 26 of 137


   Line Items 1 - 4 of 4

    Item Date              Type        Category                                 TK Rate      Units     Disc     Adj      Amt
             12/20/18      Expense      E118 Li ga on support vendors               $50.00   1.00      $0.00     $0.00   $50.00
      1
             Descrip on: Export 10 MB of data from Clearwell repository

             12/20/18      Expense      E118 Li ga on support vendors               $0.05    186.00    $0.00     $0.00   $9.30
      2
             Descrip on: TIFF conversion of 65 documents of na ve electronic ﬁles with text and metadata extrac on

             12/31/18      Expense      E118 Li ga on support vendors               $30.00   2.67      $0.00     $0.00   $80.10
      3
             Descrip on: Host ﬁles in Clearwell repository for December 2018

             12/20/18      Expense      E118 Li ga on support vendors               $25.00   1.00      $0.00     $0.00   $25.00
      4
             Descrip on: FTP Data Upload - PDF007



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units      Net Disc       Total Adj    Net Amt         % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                      Sent to AP: 1/8/19

            Check Number: 6473804                                                  Paid Date: 1/9/19

           Total Amount on $164.40                                      Reference Number:
                    Check:
                                                                             Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=53                                                                   2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          16342 - TeamConnect 6.2  Page 27 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    16342                                                               1/1/19
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           1/31/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    1/31/19                                                             $ 355.92
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    2/19/19                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $355.92              $0.00                 $0.00   $0.00        $ 355.92

    Invoice Total (USD)                           $355.92              $0.00                 $0.00   $0.00        $ 355.92



  Descrip on
   , Approver Details - JEAN-SIMON,BRENDON(a576087)-02/25/2019,MILLER,SAMANTHA(a404171)-02/20/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=108                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        16342 - TeamConnect 6.2  Page 28 of 137


   Line Items 1 - 4 of 4

    Item Date           Type          Category                                  TK Rate        Units Disc         Adj     Amt
             1/31/19     Expense       E118 Li ga on support vendors                $25.00     1.00      $0.00    $0.00    $25.00
      1
             Descrip on: Various Third-Party Data Loads (per GB/1 GB Minimum)

             1/31/19     Expense       E118 Li ga on support vendors                $125.00    2.00      $0.00    $0.00    $250.00
      2
             Descrip on: Technical Hours (Foldering, Searches, Produc ons, etc.)

             1/31/19     Expense       E118 Li ga on support vendors                $40.00     2.00      $0.00    $0.00    $80.00
      3
             Descrip on: Monthly User Fees (per user)

             1/31/19     Expense       E118 Li ga on support vendors                $23.00     0.04      $0.00    $0.00    $0.92
      4
             Descrip on: Monthly Data Storage (Per GB)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj    Net Amt           % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 2/26/19

            Check Number: 1496586                                                   Paid Date: 3/1/19

           Total Amount on $355.92                                      Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=108                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          17602 - TeamConnect 6.2  Page 29 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    17602                                                               1/23/19
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    1/31/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    2/5/19                                                              $ 3,006.90
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    2/5/19                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax                      Amount
    Fees                                             $0.00             $0.00                 $0.00             $0.00            $ 0.00

    Expenses                                    $3,006.90              $0.00                 $0.00             $0.00       $ 3,006.90

    Invoice Total (USD)                         $3,006.90              $0.00                 $0.00             $0.00       $ 3,006.90



  Line Items

   View: All Line Items




   Line Items 1 - 31 of 31

    Item Date           Type         Category                                  TK Rate          Units Disc      Adj      Amt
              1/31/19    Expense      E118 Li ga on support vendors                $30.00       3.43   $0.00     $0.00   $102.90
      1
              Descrip on: Host ﬁles in Clearwell repository for January 2019


https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=795                                                                         1/5
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        17602 - TeamConnect 6.2  Page 30 of 137
    Item Date           Type         Category                         TK Rate      Units Disc     Adj     Amt
           1/31/19      Expense       E118 Li ga on support vendors      $50.00    1.00   $0.00   $0.00    $50.00
      2    Descrip on: Load 0.000897 GB of 01/31/2019 22:24 - 2019_0118_14_LIVE_Search8_addi onalTerms ﬁles into
           Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00    1.00   $0.00   $0.00    $50.00
      3    Descrip on: Load 0.03311 GB of 01/31/2019 21:53 - 2019_0118_12_LIVE_Search6_Rescope ﬁles into Clearwell
           repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00    1.00   $0.00   $0.00    $50.00
      4    Descrip on: Load 0.002491 GB of 01/31/2019 22:39 - 2019_0118_15_MBA-
           Onprem_Search6_ExtendedDate_addi onalTerms ﬁles into Clearwell repository.

           1/23/19      Expense       E118 Li ga on support vendors      $50.00    1.00   $0.00   $0.00    $50.00
      5    Descrip on: Load 0.132489 GB of 01/23/2019 11:39 - 2019_0110_019_SHARED_Clausen-Email ﬁles into Clearwell
           repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00    1.00   $0.00   $0.00    $50.00
      6    Descrip on: Load 0.09691 GB of 01/31/2019 20:05 - 2019_0118_13_JRNL_Search7_Kunz_ReScope ﬁles into
           Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00    1.00   $0.00   $0.00    $50.00
      7    Descrip on: Load 0.001349 GB of 01/31/2019 18:34 - 2019_0117_01_JRNL_FFOSSvc_Search1_ReScope ﬁles into
           Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00    1.00   $0.00   $0.00    $50.00
      8    Descrip on: Load 0.014007 GB of 01/31/2019 20:51 - 2019_0118_01_Live_Search1_Johnson_McLean_ReScope
           ﬁles into Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00    1.00   $0.00   $0.00    $50.00
      9    Descrip on: Load 0.008782 GB of 01/31/2019 16:37 - 2019_0118_15_JRNL_Search6_ExtendedDate_Rescope ﬁles
           into Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors      $350.00   0.18   $0.00   $0.00    $63.00
     10    Descrip on: Load 01/31/2019 21:22 - 2019_0118_09_LIVE_Search1_Expanded_ReScope ﬁles into Clearwell
           repository.

           1/24/19      Expense       E118 Li ga on support vendors      $50.00    1.00   $0.00   $0.00    $50.00
     11    Descrip on: Load 0.036031 GB of 01/24/2019 09:33 - 2019_0110_020_SHARED-Email_Johnson_Bergschneider
           ﬁles into Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00    1.00   $0.00   $0.00    $50.00
     12    Descrip on: Load 0.006364 GB of 01/31/2019 20:37 - 2019_0118_01_Live_Search1_ReScope ﬁles into Clearwell
           repository.



https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=795                                                       2/5
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        17602 - TeamConnect 6.2  Page 31 of 137
    Item Date           Type         Category                         TK Rate       Units Disc      Adj     Amt
           1/31/19      Expense       E118 Li ga on support vendors      $350.00    0.20    $0.00   $0.00    $70.00
     13
           Descrip on: Load 01/31/2019 22:08 - 2019_0118_12_LTRP_Search6_Rescope ﬁles into Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00     0.62    $0.00   $0.00    $31.00
     14
           Descrip on: Load 01/31/2019 17:56 - 2019_0117_22_LIVE-Calendar_Kunz ﬁles into Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00     1.00    $0.00   $0.00    $50.00
     15    Descrip on: Load 0.000781 GB of 01/31/2019 19:34 - 2019_0119_09_JRNL_Search1_Hooper_Extended_ReScope
           ﬁles into Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00     1.00    $0.00   $0.00    $50.00
     16    Descrip on: Load 0.003453 GB of 01/31/2019 18:20 - 2019_0117_01_JRNL_Search1_ReScope ﬁles into Clearwell
           repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00     1.00    $0.00   $0.00    $50.00
     17    Descrip on: Load 0.00024 GB of 01/31/2019 17:11 -
           2019_0118_12_JRNL_Search_6b_NewCustodians_AllTerms_ReScope ﬁles into Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00     1.00    $0.00   $0.00    $50.00
     18    Descrip on: Load 0.087518 GB of 01/31/2019 17:26 -
           2019_0118_12_JRNL_Search_6a_Exis ngCustodians_NewTermsOnly_ ﬁles into Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00     1.00    $0.00   $0.00    $50.00
     19    Descrip on: Load 0.000106 GB of 01/31/2019 18:49 - 2019_0117_06_JRNL_Search4_ReScope ﬁles into Clearwell
           repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00     1.00    $0.00   $0.00    $50.00
     20    Descrip on: Load 0.000124 GB of 01/31/2019 22:56 - 2019_0118_17_MBA-OnPrem_Search9_addi onalTerms
           ﬁles into Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00     1.00    $0.00   $0.00    $50.00
     21    Descrip on: Load 0.003852 GB of 01/31/2019 19:19 - 2019_0118_09_JRNL_Search1_Extended_ReScope ﬁles into
           Clearwell repository.

           1/24/19      Expense       E118 Li ga on support vendors      $350.00    1.09    $0.00   $0.00    $381.50
     22    Descrip on: Load 01/24/2019 09:47 - 2019_0110_020_SHARED_Johnson_Bergschneider ﬁles into Clearwell
           repository.

           1/31/19      Expense       E118 Li ga on support vendors      $50.00     1.00    $0.00   $0.00    $50.00
     23    Descrip on: Load 0.000176 GB of 01/31/2019 20:21 -
           2019_0118_14_JRNL_Search8_Kunz_McKeon_Sanders_ReScope ﬁles into Clearwell repository.

     24    1/31/19      Expense       E118 Li ga on support vendors      $50.00     1.00    $0.00   $0.00    $50.00



https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=795                                                       3/5
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        17602 - TeamConnect 6.2  Page 32 of 137
    Item Date           Type         Category                                 TK Rate       Units Disc     Adj     Amt
           Descrip on: Load 0.006559 GB of 01/31/2019 19:49 - 2019_0117_22_MBA-OnPrem-Calendar_Kunz ﬁles into
           Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors              $50.00     1.00   $0.00   $0.00    $50.00
     25    Descrip on: Load 0.01866 GB of 01/31/2019 23:11 - 2019_0118_17_Live_Search9_addi onalTerms ﬁles into
           Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors              $50.00     1.00   $0.00   $0.00    $50.00
     26    Descrip on: Load 0.001349 GB of 01/31/2019 19:04 - 2019_0117_09_JRNL_FFOSSvc_Search1_Extended_ReScope
           ﬁles into Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors              $350.00    1.61   $0.00   $0.00    $563.50
     27
           Descrip on: Load 01/31/2019 16:52 - 2019_0123_24_JRNL_Search11 ﬁles into Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors              $50.00     1.00   $0.00   $0.00    $50.00
     28    Descrip on: Load 0.001391 GB of 01/31/2019 17:41 -
           2019_0118_09_JRNL_Search1_Fernandez_Penquite_Awtry_FCPDGServ ﬁles into Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors              $50.00     1.00   $0.00   $0.00    $50.00
     29    Descrip on: Load 0.007209 GB of 01/31/2019 21:06 - 2019_0118_07_LIVE_Search1_Boland_Casserino_Rescope
           ﬁles into Clearwell repository.

           1/31/19      Expense       E118 Li ga on support vendors              $50.00     1.00   $0.00   $0.00    $50.00
     30    Descrip on: Load 0.006938 GB of 01/31/2019 21:38 - 2019_0118_09_LIVE_Search1_Penquite_Awtry_ReScope
           ﬁles into Clearwell repository.

           1/24/19      Expense       E118 Li ga on support vendors              $350.00    1.70   $0.00   $0.00    $595.00
     31
           Descrip on: Load 01/24/2019 10:05 - 2019_0110_019_SHARED_Clausen ﬁles into Clearwell repository.



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper            Avg Net Rate             Net Units       Net Disc     Total Adj    Net Amt       % of Total Fees
    No items available.



  Payment Details




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=795                                                              4/5
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        17602 - TeamConnect 6.2  Page 33 of 137

    Ready to send to AP: Yes                                              Sent to AP: 2/7/19

            Check Number: 6475623                                          Paid Date: 2/8/19

           Total Amount on $3,006.90                               Reference Number:
                    Check:
                                                                     Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=795                                  5/5
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          16508 - TeamConnect 6.2  Page 34 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    16508                                                               2/1/19
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           2/28/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    2/28/19                                                             $ 253.28
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    3/26/19                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $253.28              $0.00                 $0.00   $0.00        $ 253.28

    Invoice Total (USD)                           $253.28              $0.00                 $0.00   $0.00        $ 253.28



  Descrip on
   , Approver Details - JEAN-SIMON,BRENDON(a576087)-03/28/2019,MILLER,SAMANTHA(a404171)-03/27/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=323                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        16508 - TeamConnect 6.2  Page 35 of 137


   Line Items 1 - 4 of 4

    Item Date           Type          Category                                  TK Rate       Units      Disc     Adj      Amt
             2/28/19     Expense       E118 Li ga on support vendors                $25.00    1.00       $0.00     $0.00   $25.00
      1
             Descrip on: Various Third-Party Data Loads (per GB/1 GB Minimum)

             2/28/19     Expense       E118 Li ga on support vendors                $0.03     268.00     $0.00     $0.00   $8.04
      2
             Descrip on: OCR of Various Third-Party Data Loads (per page)

             2/28/19     Expense       E118 Li ga on support vendors                $40.00    5.00       $0.00     $0.00   $200.00
      3
             Descrip on: Monthly User Fees (per user)

             2/28/19     Expense       E118 Li ga on support vendors                $23.00    0.88       $0.00     $0.00   $20.24
      4
             Descrip on: Monthly Data Storage (Per GB)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj     Net Amt          % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 3/29/19

            Check Number: 1515962                                                   Paid Date: 4/1/19

           Total Amount on $253.28                                      Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=323                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          17725 - TeamConnect 6.2  Page 36 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    17725                                                               2/1/19
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    2/28/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    3/4/19                                                              $ 1,681.80
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    3/4/19                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,681.80              $0.00                 $0.00   $0.00       $ 1,681.80

    Invoice Total (USD)                         $1,681.80              $0.00                 $0.00   $0.00       $ 1,681.80



  Descrip on
   Work ordered by Mae, Approver Details - JEAN-
   SIMON,BRENDON(a576087)-03/06/2019,MILLER,SAMANTHA(a404171)-03/05/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=457                                                               1/3
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice -259-5      Filed 03/11/21
                                                         17725 - TeamConnect 6.2  Page 37 of 137
   Line Items 1 - 15 of 15

    Item Date           Type         Category                          TK Rate        Units   Disc    Adj     Amt
           2/6/19        Expense      E118 Li ga on support vendors         $50.00    1.00    $0.00   $0.00    $50.00
      1    Descrip on: Load 0.002138 GB of 02/06/2019 15:14 - 2019_0123_24_LTRP_Search11_SUPP ﬁles into Clearwell
           repository.

           2/11/19       Expense      E118 Li ga on support vendors         $50.00    1.00    $0.00   $0.00    $50.00
      2    Descrip on: Load 0.100609 GB of 02/11/2019 11:09 - 2019_0118_12_LTRP_Search6_SUPP_2 ﬁles into Clearwell
           repository.

           2/1/19        Expense      E118 Li ga on support vendors         $50.00    1.00    $0.00   $0.00    $50.00
      3    Descrip on: Load 0.000069 GB of 02/01/2019 17:17 - 2019_0123_23_JRNL_Search5_Dec2014 ﬁles into Clearwell
           repository.

           2/1/19        Expense      E118 Li ga on support vendors         $350.00   0.29    $0.00   $0.00    $101.50
      4
           Descrip on: Load 02/01/2019 17:32 - 2019_0123_24_LTRP_Search11 ﬁles into Clearwell repository.

           2/15/19       Expense      E118 Li ga on support vendors         $50.00    1.00    $0.00   $0.00    $50.00
      5
           Descrip on: Export 3 MB of data from Clearwell repository

           2/7/19        Expense      E118 Li ga on support vendors         $350.00   0.34    $0.00   $0.00    $119.00
      6
           Descrip on: Load 02/07/2019 13:16 - 2019_0118_12_LTRP_Search6_Rescope_Supp ﬁles into Clearwell repository.

           2/15/19       Expense      E118 Li ga on support vendors         $25.00    1.00    $0.00   $0.00    $25.00
      7
           Descrip on: FTP Data Upload - PDF008

           2/28/19       Expense      E118 Li ga on support vendors         $25.00    3.43    $0.00   $0.00    $85.75
      8
           Descrip on: Host ﬁles in Catalyst repository for February 2019

           2/6/19        Expense      E118 Li ga on support vendors         $350.00   0.41    $0.00   $0.00    $143.50
      9
           Descrip on: Load 02/06/2019 10:10 - 2019_0111_021_SHARED_Charitable_Drive ﬁles into Clearwell repository.

           2/6/19        Expense      E118 Li ga on support vendors         $350.00   2.51    $0.00   $0.00    $878.50
     10
           Descrip on: Load 02/06/2019 11:40 - 2019_0111_021_SHARED_Charitable_Drive ﬁles into Clearwell repository.

           2/6/19        Expense      E118 Li ga on support vendors         $50.00    1.00    $0.00   $0.00    $50.00
     11    Descrip on: Load 0.001894 GB of 02/06/2019 15:32 - 2019_0204_25_SHARED_FS1013 ﬁles into Clearwell
           repository.

           2/15/19       Expense      E118 Li ga on support vendors         $0.05     64.00   $0.00   $0.00    $3.20
     12
           Descrip on: TIFF conversion of 14 documents of na ve electronic ﬁles with text and metadata extrac on

           2/20/19       Expense      E118 Li ga on support vendors         $50.00    1.00    $0.00   $0.00    $50.00
     13
           Descrip on: Export 4 MB of data from Clearwell repository

https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=457                                                         2/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        17725 - TeamConnect 6.2  Page 38 of 137
    Item Date           Type         Category                                  TK Rate        Units     Disc    Adj      Amt
             2/20/19     Expense      E118 Li ga on support vendors                $0.05      7.00      $0.00    $0.00   $0.35
     14
             Descrip on: TIFF conversion of 4 documents of na ve electronic ﬁles with text and metadata extrac on

             2/20/19     Expense      E118 Li ga on support vendors                $25.00     1.00      $0.00    $0.00   $25.00
     15
             Descrip on: FTP Data Upload - PDF009



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper            Avg Net Rate             Net Units       Net Disc       Total Adj    Net Amt          % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 3/7/19

            Check Number: 6477354                                                   Paid Date: 3/8/19

           Total Amount on $1,681.80                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=457                                                                  3/3
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          16605 - TeamConnect 6.2  Page 39 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    16605                                                               3/1/19
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           3/31/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    3/31/19                                                             $ 1,291.07
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    4/4/19                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,291.07              $0.00                 $0.00   $0.00       $ 1,291.07

    Invoice Total (USD)                         $1,291.07              $0.00                 $0.00   $0.00       $ 1,291.07



  Descrip on
   , Approver Details - JEAN-SIMON,BRENDON(a576087)-04/16/2019,MILLER,SAMANTHA(a404171)-04/13/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=585                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        16605 - TeamConnect 6.2  Page 40 of 137


   Line Items 1 - 4 of 4

    Item Date           Type          Category                                  TK Rate        Units Disc         Adj     Amt
             3/31/19     Expense       E118 Li ga on support vendors                $25.00     2.00      $0.00    $0.00    $50.00
      1
             Descrip on: Various Third-Party Data Loads (per GB/1 GB Minimum)

             3/31/19     Expense       E118 Li ga on support vendors                $40.00     9.00      $0.00    $0.00    $360.00
      2
             Descrip on: Monthly User Fees (per user)

             3/31/19     Expense       E118 Li ga on support vendors                $125.00    6.25      $0.00    $0.00    $781.25
      3
             Descrip on: Technical Hours (Foldering, Searches, Produc ons, etc.)

             3/31/19     Expense       E118 Li ga on support vendors                $23.00     4.34      $0.00    $0.00    $99.82
      4
             Descrip on: Monthly Data Storage (Per GB)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj    Net Amt           % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 4/16/19

            Check Number: 1531175                                                   Paid Date: 4/18/19

           Total Amount on $1,291.07                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=585                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          17864 - TeamConnect 6.2  Page 41 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    17864                                                               3/1/19
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    3/31/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    4/2/19                                                              $ 5,456.41
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    4/4/19                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $5,456.41              $0.00                 $0.00   $0.00       $ 5,456.41

    Invoice Total (USD)                         $5,456.41              $0.00                 $0.00   $0.00       $ 5,456.41



  Descrip on
   Work ordered by Mae, Approver Details - JEAN-
   SIMON,BRENDON(a576087)-04/16/2019,MILLER,SAMANTHA(a404171)-04/13/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=324                                                               1/3
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice -259-5      Filed 03/11/21
                                                         17864 - TeamConnect 6.2  Page 42 of 137
   Line Items 1 - 21 of 21

    Item Date          Type         Category                         TK Rate        Units      Disc    Adj     Amt
           3/22/19      Expense      E118 Li ga on support vendors        $350.00   5.47       $0.00   $0.00   $1,914.50
      1
           Descrip on: Load 03/22/2019 09:22 - 2019_0315_28_JRNL_S ﬁles into Clearwell repository.

           3/20/19      Expense      E118 Li ga on support vendors        $200.00   0.72       $0.00   $0.00   $144.00
      2
           Descrip on: Export 724 MB of data from Clearwell repository

           3/31/19      Expense      E118 Li ga on support vendors        $30.00    4.32       $0.00   $0.00   $129.60
      3
           Descrip on: Host ﬁles in Clearwell repository for March 2019

           3/28/19      Expense      E118 Li ga on support vendors        $0.01     2,313.00   $0.00   $0.00   $23.13
      4
           Descrip on: Endorse images with Bates numbers

           3/28/19      Expense      E118 Li ga on support vendors        $50.00    1.00       $0.00   $0.00   $50.00
      5
           Descrip on: Export 108 MB of data from Clearwell repository

           3/28/19      Expense      E118 Li ga on support vendors        $0.05     2,313.00   $0.00   $0.00   $115.65
      6
           Descrip on: TIFF conversion of 748 documents of na ve electronic ﬁles with text and metadata extrac on

           3/1/19       Expense      E118 Li ga on support vendors        $25.00    1.00       $0.00   $0.00   $25.00
      7
           Descrip on: FTP Data Upload - PDF010

           3/20/19      Expense      E118 Li ga on support vendors        $200.00   1.00       $0.00   $0.00   $200.00
      8
           Descrip on: Coordinate produc on

           3/13/19      Expense      E118 Li ga on support vendors        $200.00   2.00       $0.00   $0.00   $400.00
      9
           Descrip on: Coordinate produc on

           3/13/19      Expense      E118 Li ga on support vendors        $200.00   0.28       $0.00   $0.00   $56.00
     10
           Descrip on: Export 282 MB of data from Clearwell repository

           3/13/19      Expense      E118 Li ga on support vendors        $25.00    1.00       $0.00   $0.00   $25.00
     11
           Descrip on: FTP Data Upload - VOL001

           3/28/19      Expense      E118 Li ga on support vendors        $25.00    1.00       $0.00   $0.00   $25.00
     12
           Descrip on: FTP Data Upload - VOL003

           3/28/19      Expense      E118 Li ga on support vendors        $200.00   1.00       $0.00   $0.00   $200.00
     13
           Descrip on: Coordinate produc on / Revise produc on

           3/13/19      Expense      E118 Li ga on support vendors        $350.00   0.84       $0.00   $0.00   $294.00
     14
           Descrip on: Load 03/13/2019 15:14 - 2019_0313_eDocs_01_Account_Records_1 ﬁles into Clearwell repository.


https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=324                                                           2/3
3/4/2021              Case 3:18-cv-04881-JSC Document
                                                 Invoice -259-5      Filed 03/11/21
                                                           17864 - TeamConnect 6.2  Page 43 of 137
    Item Date           Type        Category                             TK Rate          Units       Disc     Adj     Amt
             3/1/19     Expense      E118 Li ga on support vendors              $50.00    1.00         $0.00   $0.00   $50.00
     15
             Descrip on: Export 1 MB of data from Clearwell repository

             3/1/19     Expense      E118 Li ga on support vendors              $0.05     5.00         $0.00   $0.00   $0.25
     16
             Descrip on: TIFF conversion of 4 documents of na ve electronic ﬁles with text and metadata extrac on

             3/13/19    Expense      E118 Li ga on support vendors              $0.01     6,598.00     $0.00   $0.00   $65.98
     17
             Descrip on: Endorse images with Bates numbers

             3/20/19    Expense      E118 Li ga on support vendors              $50.00    1.00         $0.00   $0.00   $50.00
     18
             Descrip on: FTP Data Upload - VOL002

             3/20/19    Expense      E118 Li ga on support vendors              $0.05     22,640.00    $0.00   $0.00   $1,132.00
     19
             Descrip on: TIFF conversion of 676 documents of na ve electronic ﬁles with text and metadata extrac on

             3/20/19    Expense      E118 Li ga on support vendors              $0.01     22,640.00    $0.00   $0.00   $226.40
     20
             Descrip on: Endorse images with Bates numbers

             3/13/19    Expense      E118 Li ga on support vendors              $0.05     6,598.00     $0.00   $0.00   $329.90
     21
             Descrip on: "TIFF conversion of 3,021 documents of na ve electronic ﬁles with text and metadata extrac on"



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper            Avg Net Rate             Net Units       Net Disc       Total Adj       Net Amt      % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 4/16/19

            Check Number: 6479797                                                   Paid Date: 4/18/19

           Total Amount on $5,456.41                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=324                                                                   3/3
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          16728 - TeamConnect 6.2  Page 44 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    16728                                                               4/1/19
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           4/30/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    4/30/19                                                             $ 568.13
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    5/16/19                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $568.13              $0.00                 $0.00   $0.00        $ 568.13

    Invoice Total (USD)                           $568.13              $0.00                 $0.00   $0.00        $ 568.13



  Descrip on
   , Approver Details - JEAN-SIMON,BRENDON(a576087)-05/24/2019,MILLER,SAMANTHA(a404171)-05/23/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=616                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        16728 - TeamConnect 6.2  Page 45 of 137


   Line Items 1 - 4 of 4

    Item Date               Type             Category              TK Rate            Units    Disc      Adj     Amt
             4/30/19        Expense           E124 Other              $23.00           6.06     $0.00    $0.00    $139.38
      1
             Descrip on: Monthly Data Storage (Per GB)

             4/30/19        Expense           E124 Other              $25.00           1.50     $0.00    $0.00    $37.50
      2
             Descrip on: Various Third-Party Data Loads (per GB/1 GB Minimum)

             4/30/19        Expense           E124 Other              $40.00           9.00     $0.00    $0.00    $360.00
      3
             Descrip on: Monthly User Fees (per user)

             4/30/19        Expense           E124 Other              $125.00          0.25     $0.00    $0.00    $31.25
      4
             Descrip on: Technical Hours (Foldering, Searches, Produc ons, etc.)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj    Net Amt     % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 5/29/19

            Check Number: 1570718                                                   Paid Date: 6/3/19

           Total Amount on $568.13                                      Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=616                                                             2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          18005 - TeamConnect 6.2  Page 46 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    18005                                                               4/1/19
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    4/30/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    5/1/19                                                              $ 8,347.36
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    5/1/19                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $8,347.36              $0.00                 $0.00   $0.00       $ 8,347.36

    Invoice Total (USD)                         $8,347.36              $0.00                 $0.00   $0.00       $ 8,347.36



  Descrip on
   Work ordered by Mae, Approver Details - JEAN-
   SIMON,BRENDON(a576087)-05/13/2019,MILLER,SAMANTHA(a404171)-05/09/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=673                                                               1/4
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice -259-5      Filed 03/11/21
                                                         18005 - TeamConnect 6.2  Page 47 of 137
   Line Items 1 - 28 of 28

    Item Date          Type         Category                          TK Rate       Units      Disc    Adj     Amt
           4/24/19      Expense      E118 Li ga on support vendors        $50.00    1.00       $0.00   $0.00   $50.00
      1
           Descrip on: Export 181 MB of data from Clearwell repository

           4/19/19      Expense      E118 Li ga on support vendors        $0.05     4.00       $0.00   $0.00   $0.20
      2
           Descrip on: TIFF conversion of 4 documents of na ve electronic ﬁles with text and metadata extrac on

           4/2/19       Expense      E118 Li ga on support vendors        $50.00    1.00       $0.00   $0.00   $50.00
      3
           Descrip on: Export 72 MB of data from Clearwell repository

           4/23/19      Expense      E118 Li ga on support vendors        $50.00    1.00       $0.00   $0.00   $50.00
      4    Descrip on: Load 0.015006 GB of 04/23/2019 14:01 - 2019_0423_eDocs_13_4-22-19_Online_Marke ng ﬁles into
           Clearwell repository.

           4/18/19      Expense      E118 Li ga on support vendors        $350.00   0.26       $0.00   $0.00   $91.00
      5
           Descrip on: Load 04/18/2019 09:26 - 2018_0914_12_LIVE_Search6_REMED ﬁles into Clearwell repository.

           4/19/19      Expense      E118 Li ga on support vendors        $25.00    1.00       $0.00   $0.00   $25.00
      6
           Descrip on: FTP Data Upload - VOL006

           4/30/19      Expense      E118 Li ga on support vendors        $30.00    9.47       $0.00   $0.00   $284.10
      7
           Descrip on: Host ﬁles in Clearwell repository for April 2019

           4/24/19      Expense      E118 Li ga on support vendors        $0.05     1,466.00   $0.00   $0.00   $73.30
      8
           Descrip on: TIFF conversion of 541 documents of na ve electronic ﬁles with text and metadata extrac on

           4/13/19      Expense      E118 Li ga on support vendors        $350.00   1.32       $0.00   $0.00   $462.00
      9
           Descrip on: Load 04/13/2019 23:07 - 2019_0315_28_LTRP_Search13 ﬁles into Clearwell repository.

           4/24/19      Expense      E118 Li ga on support vendors        $25.00    1.00       $0.00   $0.00   $25.00
     10
           Descrip on: FTP Data Upload - VOL007

           4/4/19       Expense      E118 Li ga on support vendors        $350.00   1.31       $0.00   $0.00   $458.50
     11
           Descrip on: Load 04/04/2019 16:43 - 2018_1009_17_Live_Search9_REMED ﬁles into Clearwell repository.

           4/19/19      Expense      E118 Li ga on support vendors        $0.01     4.00       $0.00   $0.00   $0.04
     12
           Descrip on: Endorse images with Bates numbers

           4/13/19      Expense      E118 Li ga on support vendors        $0.05     8,545.00   $0.00   $0.00   $427.25
     13
           Descrip on: "TIFF conversion of 2,561 documents of na ve electronic ﬁles with text and metadata extrac on"

           4/13/19      Expense      E118 Li ga on support vendors        $200.00   0.54       $0.00   $0.00   $108.00
     14
           Descrip on: Export 543 MB of data from Clearwell repository

https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=673                                                         2/4
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice -259-5      Filed 03/11/21
                                                         18005 - TeamConnect 6.2  Page 48 of 137
    Item Date          Type         Category                         TK Rate      Units      Disc    Adj     Amt
           4/19/19      Expense      E118 Li ga on support vendors      $50.00    1.00       $0.00   $0.00   $50.00
     15
           Descrip on: Export 7 MB of data from Clearwell repository

           4/13/19      Expense      E118 Li ga on support vendors      $50.00    1.00       $0.00   $0.00   $50.00
     16
           Descrip on: FTP Data Upload - VOL005

           4/13/19      Expense      E118 Li ga on support vendors      $200.00   1.00       $0.00   $0.00   $200.00
     17
           Descrip on: Coordinate produc on

           4/2/19       Expense      E118 Li ga on support vendors      $25.00    1.00       $0.00   $0.00   $25.00
     18
           Descrip on: FTP Data Upload - VOL004

           4/13/19      Expense      E118 Li ga on support vendors      $0.01     8,545.00   $0.00   $0.00   $85.45
     19
           Descrip on: Endorse images with Bates numbers

           4/16/19      Expense      E118 Li ga on support vendors      $350.00   1.01       $0.00   $0.00   $353.50
     20    Descrip on: Load 04/16/2019 09:18 - 2018_0606_09_LIVE_Search1_Expanded_REMED ﬁles into Clearwell
           repository.

           4/20/19      Expense      E118 Li ga on support vendors      $350.00   7.95       $0.00   $0.00   $2,782.50
     21    Descrip on: Load 04/20/2019 10:36 - 2018_0920_15_LTRP_Search6_69795AND71982_REMED ﬁles into Clearwell
           repository.

           4/2/19       Expense      E118 Li ga on support vendors      $0.01     1,431.00   $0.00   $0.00   $14.31
     22
           Descrip on: Endorse images with Bates numbers

           4/2/19       Expense      E118 Li ga on support vendors      $0.05     1,431.00   $0.00   $0.00   $71.55
     23
           Descrip on: TIFF conversion of 76 documents of na ve electronic ﬁles with text and metadata extrac on

           4/1/19       Expense      E118 Li ga on support vendors      $50.00    1.00       $0.00   $0.00   $50.00
     24    Descrip on: Load 0.012959 GB of 04/01/2019 12:17 - 2019_0401_eDocs_09_3-31-19_Records ﬁles into Clearwell
           repository.

           4/9/19       Expense      E118 Li ga on support vendors      $50.00    1.00       $0.00   $0.00   $50.00
     25    Descrip on: Load 0.011487 GB of 04/09/2019 18:26 - 2019_0409_eDocs_10_4-9-19_Documents ﬁles into
           Clearwell repository.

           4/24/19      Expense      E118 Li ga on support vendors      $200.00   1.00       $0.00   $0.00   $200.00
     26
           Descrip on: Coordinate produc on

           4/24/19      Expense      E118 Li ga on support vendors      $0.01     1,466.00   $0.00   $0.00   $14.66
     27
           Descrip on: Endorse images with Bates numbers

     28    4/9/19       Expense      E118 Li ga on support vendors      $350.00   6.56       $0.00   $0.00   $2,296.00

https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=673                                                         3/4
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        18005 - TeamConnect 6.2  Page 49 of 137
    Item Date          Type         Category                              TK Rate         Units       Disc   Adj    Amt
             Descrip on: Load 04/09/2019 22:53 - 2018_0507_02_LIVE_Search3_REMED ﬁles into Clearwell repository.



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper            Avg Net Rate             Net Units       Net Disc       Total Adj    Net Amt       % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 5/19/19

            Check Number: 6481776                                                   Paid Date: 5/22/19

           Total Amount on $8,347.36                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=673                                                               4/4
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          16837 - TeamConnect 6.2  Page 50 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    16837                                                               5/1/19
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           5/31/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    5/31/19                                                             $ 566.67
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    6/10/19                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $566.67              $0.00                 $0.00   $0.00        $ 566.67

    Invoice Total (USD)                           $566.67              $0.00                 $0.00   $0.00        $ 566.67



  Descrip on
   , Approver Details - JEAN-SIMON,BRENDON(a576087)-06/17/2019,MILLER,SAMANTHA(a404171)-06/14/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=864                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        16837 - TeamConnect 6.2  Page 51 of 137


   Line Items 1 - 4 of 4

    Item Date           Type          Category                                  TK Rate        Units Disc         Adj     Amt
             5/31/19     Expense       E118 Li ga on support vendors                $125.00    0.25      $0.00    $0.00    $31.25
      1
             Descrip on: Technical Hours (Foldering, Searches, Produc ons, etc.)

             5/31/19     Expense       E118 Li ga on support vendors                $25.00     1.00      $0.00    $0.00    $25.00
      2
             Descrip on: Various Third-Party Data Loads (per GB/1 GB Minimum)

             5/31/19     Expense       E118 Li ga on support vendors                $40.00     9.00      $0.00    $0.00    $360.00
      3
             Descrip on: Monthly User Fees (per user)

             5/31/19     Expense       E118 Li ga on support vendors                $23.00     6.54      $0.00    $0.00    $150.42
      4
             Descrip on: Monthly Data Storage (Per GB)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj    Net Amt           % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 6/17/19

            Check Number: 1585090                                                   Paid Date: 6/18/19

           Total Amount on $566.67                                      Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=864                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          18142 - TeamConnect 6.2  Page 52 of 137

  Header Informa on
    INVOICE NUMBER                                                       BILLING START DATE
    18142                                                                5/1/19
    VENDOR                                                               BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                     5/31/19
    INVOICE DATE                                                         SUBMITTED TOTAL
    6/5/19                                                               $ 619.92
    RECEIVED DATE                                                        SUBMITTED CURRENCY
    6/5/19                                                               USD
    PROJECT                                                              LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                               None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit           (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00              $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                       $619.92              $0.00                 $0.00   $0.00        $ 619.92

    Invoice Total (USD)                            $619.92              $0.00                 $0.00   $0.00        $ 619.92



  Descrip on
   Work ordered by Mae, Approver Details - JEAN-
   SIMON,BRENDON(a576087)-06/17/2019,MILLER,SAMANTHA(a404171)-06/14/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=78                                                                 1/3
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          18142 - TeamConnect 6.2  Page 53 of 137


   Line Items 1 - 8 of 8

    Item Date           Type          Category                               TK Rate       Units    Disc     Adj      Amt
            5/6/19       Expense      E118 Li ga on support vendors             $25.00     1.00     $0.00     $0.00   $25.00
      1
            Descrip on: FTP Data Upload - VOL008

            5/6/19       Expense      E118 Li ga on support vendors             $200.00    0.50     $0.00     $0.00   $100.00
      2
            Descrip on: Coordinate produc on

            5/31/19      Expense      E118 Li ga on support vendors             $30.00     10.13    $0.00     $0.00   $303.90
      3
            Descrip on: Host ﬁles in Clearwell repository for May 2019

            5/6/19       Expense      E118 Li ga on support vendors             $0.01      267.00   $0.00     $0.00   $2.67
      4
            Descrip on: Endorse images with Bates numbers

            5/6/19       Expense      E118 Li ga on support vendors             $0.05      267.00   $0.00     $0.00   $13.35
      5
            Descrip on: TIFF conversion of 106 documents of na ve electronic ﬁles with text and metadata extrac on

            5/6/19       Expense      E118 Li ga on support vendors             $50.00     1.00     $0.00     $0.00   $50.00
      6
            Descrip on: Export 18 MB of data from Clearwell repository

            5/1/19       Expense      E118 Li ga on support vendors             $200.00    0.50     $0.00     $0.00   $100.00
      7
            Descrip on: Create PDF document volume as requested by counsel

            5/1/19       Expense      E118 Li ga on support vendors             $25.00     1.00     $0.00     $0.00   $25.00
      8
            Descrip on: FTP Data Upload - PDF011



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units      Net Disc     Total Adj     Net Amt        % of Total Fees
    No items available.



  Payment Details




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=78                                                                 2/3
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice -259-5      Filed 03/11/21
                                                         18142 - TeamConnect 6.2  Page 54 of 137

    Ready to send to AP: Yes                                             Sent to AP: 6/20/19

            Check Number: 6483552                                         Paid Date: 6/21/19

           Total Amount on $619.92                                Reference Number:
                    Check:
                                                                    Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=78                                    3/3
3/4/2021             Case 3:18-cv-04881-JSC Document     259-5 - TeamConnect
                                               Invoice - 1906219  Filed 03/11/21
                                                                             6.2 Page 55 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    1906219                                                             6/14/19
    VENDOR                                                              BILLING END DATE
    Key Discovery                                                       6/17/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    6/17/19                                                             $ 1,414.33
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    6/19/19                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,414.33              $0.00                 $0.00   $0.00       $ 1,414.33

    Invoice Total (USD)                         $1,414.33              $0.00                 $0.00   $0.00       $ 1,414.33



  Descrip on
   , Approver Details - JEAN-SIMON,BRENDON(a576087)-07/08/2019,DUBE,MICHAEL(a590904)-07/02/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=830                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document     259-5 - TeamConnect
                                             Invoice - 1906219  Filed 03/11/21
                                                                           6.2 Page 56 of 137


   Line Items 1 - 4 of 4

    Item Date           Type          Category                                 TK Rate        Units      Disc      Adj     Amt
             6/16/19     Expense      E118 Li ga on support vendors                $34.99     6.00       $0.00     $0.00   $209.94
      1
             Descrip on: 3-Ring Binders (5")

             6/16/19     Expense      E118 Li ga on support vendors                $0.14      6,636.00   $0.00     $0.00   $929.04
      2
             Descrip on: Li ga on Prin ng w. Doc Assembly

             6/16/19     Expense      E118 Li ga on support vendors                $83.20     1.00       $0.00     $0.00   $83.20
      3
             Descrip on: MA Sales Tax

             6/16/19     Expense      E118 Li ga on support vendors                $0.35      549.00     $0.00     $0.00   $192.15
      4
             Descrip on: Tabs



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj      Net Amt         % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 7/23/19

            Check Number: 6485230                                                   Paid Date: 7/25/19

           Total Amount on $1,414.33                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=830                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document      259-5 - TeamConnect
                                               Invoice - 1906219a Filed 03/11/21
                                                                              6.2 Page 57 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    1906219a                                                            6/1/19
    VENDOR                                                              BILLING END DATE
    Key Discovery                                                       6/30/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    6/17/19                                                             $ 835.79
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    8/7/19                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $835.79              $0.00                 $0.00   $0.00        $ 835.79

    Invoice Total (USD)                           $835.79              $0.00                 $0.00   $0.00        $ 835.79



  Descrip on
   , Approver Details - JEAN-SIMON,BRENDON(a576087)-08/09/2019,DUBE,MICHAEL(a590904)-08/08/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=175                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document      259-5 - TeamConnect
                                             Invoice - 1906219a Filed 03/11/21
                                                                            6.2 Page 58 of 137


   Line Items 1 - 4 of 4

    Item Date           Type          Category                                 TK Rate        Units      Disc      Adj     Amt
             6/17/19     Expense      E118 Li ga on support vendors                $0.14      3,309.00   $0.00     $0.00   $463.26
      1
             Descrip on: Li ga on Prin ng/document assembly

             6/17/19     Expense      E118 Li ga on support vendors                $49.16     1.00       $0.00     $0.00   $49.16
      2
             Descrip on: MA Sales Tax

             6/17/19     Expense      E118 Li ga on support vendors                $0.35      624.00     $0.00     $0.00   $218.40
      3
             Descrip on: Tabs

             6/17/19     Expense      E118 Li ga on support vendors                $34.99     3.00       $0.00     $0.00   $104.97
      4
             Descrip on: 5" 3 Ring Binder



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj      Net Amt         % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                        Sent to AP: 10/2/19

            Check Number: WIRE                                                      Paid Date: 10/2/19

           Total Amount on $835.79                                      Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=175                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          16954 - TeamConnect 6.2  Page 59 of 137

  Header Informa on
    INVOICE NUMBER                                                       BILLING START DATE
    16954                                                                6/1/19
    VENDOR                                                               BILLING END DATE
    PLANET DATA SOLUTIONS INC                                            6/30/19
    INVOICE DATE                                                         SUBMITTED TOTAL
    6/30/19                                                              $ 728.61
    RECEIVED DATE                                                        SUBMITTED CURRENCY
    7/16/19                                                              USD
    PROJECT                                                              LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                               None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit           (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00              $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                       $728.61              $0.00                 $0.00   $0.00        $ 728.61

    Invoice Total (USD)                            $728.61              $0.00                 $0.00   $0.00        $ 728.61



  Descrip on
   , Approver Details - JEAN-SIMON,BRENDON(a576087)-07/22/2019,MILLER,SAMANTHA(a404171)-07/19/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=22                                                                 1/2
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice -259-5      Filed 03/11/21
                                                         16954 - TeamConnect 6.2  Page 60 of 137


   Line Items 1 - 4 of 4

    Item Date           Type          Category                                 TK Rate       Units      Disc     Adj      Amt
             6/30/19     Expense       E118 Li ga on support vendors               $23.00     9.32      $0.00     $0.00   $214.36
      1
             Descrip on: Monthly Data Storage (Per GB)

             6/30/19     Expense       E118 Li ga on support vendors               $25.00     3.32      $0.00     $0.00   $83.00
      2
             Descrip on: Various Third-Party Data Loads (per GB/1 GB Minimum)

             6/30/19     Expense       E118 Li ga on support vendors               $125.00    0.25      $0.00     $0.00   $31.25
      3
             Descrip on: Technical Hours (Foldering, Searches, Produc ons, etc.)

             6/30/19     Expense       E118 Li ga on support vendors               $40.00     10.00     $0.00     $0.00   $400.00
      4
             Descrip on: Monthly User Fees (per user)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units      Net Disc       Total Adj    Net Amt           % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                      Sent to AP: 7/23/19

            Check Number: 1620573                                                  Paid Date: 7/24/19

           Total Amount on $728.61                                     Reference Number:
                    Check:
                                                                             Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=22                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          18311 - TeamConnect 6.2  Page 61 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    18311                                                               6/4/19
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    6/30/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    7/3/19                                                              $ 4,661.28
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    7/8/19                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $4,661.28              $0.00                 $0.00   $0.00       $ 4,661.28

    Invoice Total (USD)                         $4,661.28              $0.00                 $0.00   $0.00       $ 4,661.28



  Descrip on
   Work ordered, Approver Details - JEAN-SIMON,BRENDON(a576087)-08/26/2019,MILLER,SAMANTHA(a404171)-07/12/2019


  Line Items

   View: All Line Items



   Line Items 1 - 19 of 19


https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=177                                                               1/3
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice -259-5      Filed 03/11/21
                                                         18311 - TeamConnect 6.2  Page 62 of 137
    Item Date           Type         Category                          TK Rate      Units     Disc    Adj     Amt
           6/19/19      Expense       E118 Li ga on support vendors       $25.00     1.00     $0.00   $0.00   $25.00
      1
           Descrip on: FTP Data Upload - VOL010

           6/18/19      Expense       E118 Li ga on support vendors       $350.00    6.94     $0.00   $0.00   $2,429.00
      2
           Descrip on: Load 06/18/2019 12:30 - 2019_0610_31_JRNL_Mul _Terms_ALL_FIELDS6 into Clearwell repository.

           6/19/19      Expense       E118 Li ga on support vendors       $200.00    0.50     $0.00   $0.00   $100.00
      3
           Descrip on: Coordinate produc on

           6/26/19      Expense       E118 Li ga on support vendors       $0.05      4.00     $0.00   $0.00   $0.20
      4
           Descrip on: TIFF conversion of 4 na ve electronic ﬁles with text and metadata extrac on

           6/4/19       Expense       E118 Li ga on support vendors       $50.00     1.00     $0.00   $0.00   $50.00
      5
           Descrip on: Load .0047 GB of 06/04/2019 16:42 - 2019_0604_eDocs_16_6-4-Batch into Clearwell repository.

           6/6/19       Expense       E118 Li ga on support vendors       $200.00    0.50     $0.00   $0.00   $100.00
      6
           Descrip on: Coordinate produc on

           6/19/19      Expense       E118 Li ga on support vendors       $50.00     1.00     $0.00   $0.00   $50.00
      7
           Descrip on: Export 1 MB of data from Clearwell repository

           6/6/19       Expense       E118 Li ga on support vendors       $0.05      121.00   $0.00   $0.00   $6.05
      8
           Descrip on: TIFF conversion of 21 na ve electronic ﬁles with text and metadata extrac on

           6/6/19       Expense       E118 Li ga on support vendors       $25.00     1.00     $0.00   $0.00   $25.00
      9
           Descrip on: FTP Data Upload - VOL009

           6/26/19      Expense       E118 Li ga on support vendors       $25.00     1.00     $0.00   $0.00   $25.00
     10
           Descrip on: FTP Data Upload - VOL011

           6/6/19       Expense       E118 Li ga on support vendors       $0.01      121.00   $0.00   $0.00   $1.21
     11
           Descrip on: Endorse images with Bates numbers

           6/6/19       Expense       E118 Li ga on support vendors       $50.00     1.00     $0.00   $0.00   $50.00
     12
           Descrip on: Export 12 MB of data from Clearwell repository

           6/26/19      Expense       E118 Li ga on support vendors       $0.01      4.00     $0.00   $0.00   $0.04
     13
           Descrip on: Endorse images with Bates numbers

           6/26/19      Expense       E118 Li ga on support vendors       $50.00     1.00     $0.00   $0.00   $50.00
     14
           Descrip on: Export 8 MB of data from Clearwell repository

     15    6/19/19      Expense       E118 Li ga on support vendors       $0.05      48.00    $0.00   $0.00   $2.40


https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=177                                                          2/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        18311 - TeamConnect 6.2  Page 63 of 137
    Item Date           Type         Category                                 TK Rate         Units   Disc    Adj     Amt
             Descrip on: TIFF conversion of 6 na ve electronic ﬁles with text and metadata extrac on

             6/30/19    Expense       E118 Li ga on support vendors               $30.00      10.13   $0.00   $0.00   $303.90
     16
             Descrip on: Host ﬁles in Clearwell repository for June 2019

             6/24/19    Expense       E118 Li ga on support vendors               $50.00      1.00    $0.00   $0.00   $50.00
     17
             Descrip on: Load .0044 GB of 06/24/2019 15:26 - 2019_0624_eDocs_18_6-24_Records into Clearwell repository.

             6/19/19    Expense       E118 Li ga on support vendors               $0.01       48.00   $0.00   $0.00   $0.48
     18
             Descrip on: Endorse images with Bates numbers

             6/18/19    Expense       E118 Li ga on support vendors               $350.00     3.98    $0.00   $0.00   $1,393.00
     19
             Descrip on: Load 06/18/2019 13:04 - 2019_0610_31_MBA-OnPrem_Terms into Clearwell repository.



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper            Avg Net Rate             Net Units       Net Disc       Total Adj      Net Amt      % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                        Sent to AP: 8/12/19

            Check Number: 105059                                                    Paid Date: 8/12/19

           Total Amount on $4,661.28                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=177                                                                  3/3
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          17141 - TeamConnect 6.2  Page 64 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    17141                                                               7/1/19
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           7/31/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    7/31/19                                                             $ 712.68
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    8/6/19                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $712.68              $0.00                 $0.00   $0.00        $ 712.68

    Invoice Total (USD)                           $712.68              $0.00                 $0.00   $0.00        $ 712.68



  Descrip on
   , Approver Details - JEAN-SIMON,BRENDON(a576087)-08/13/2019,MILLER,SAMANTHA(a404171)-08/12/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=912                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        17141 - TeamConnect 6.2  Page 65 of 137


   Line Items 1 - 4 of 4

    Item Date           Type          Category                                  TK Rate       Units      Disc     Adj      Amt
             7/31/19     Expense       E118 Li ga on support vendors                $23.00     9.41      $0.00     $0.00   $216.43
      1
             Descrip on: Monthly Data Storage (Per GB)

             7/31/19     Expense       E118 Li ga on support vendors                $125.00    0.25      $0.00     $0.00   $31.25
      2
             Descrip on: Technical Hours (Foldering, Searches, Produc ons, etc.)

             7/31/19     Expense       E118 Li ga on support vendors                $40.00     11.00     $0.00     $0.00   $440.00
      3
             Descrip on: Monthly Data Storage (Per GB)

             7/31/19     Expense       E118 Li ga on support vendors                $25.00     1.00      $0.00     $0.00   $25.00
      4
             Descrip on: Various Third-Party Data Loads (per GB/1 GB Minimum)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj    Net Amt           % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                        Sent to AP: 10/2/19

            Check Number: WIRE                                                      Paid Date: 10/2/19

           Total Amount on $712.68                                      Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=912                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          18458 - TeamConnect 6.2  Page 66 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    18458                                                               7/15/19
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    7/31/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    8/2/19                                                              $ 736.30
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    8/2/19                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $736.30              $0.00                 $0.00   $0.00        $ 736.30

    Invoice Total (USD)                           $736.30              $0.00                 $0.00   $0.00        $ 736.30



  Descrip on
   Work ordered by Mae, Approver Details - JEAN-
   SIMON,BRENDON(a576087)-08/06/2019,MILLER,SAMANTHA(a404171)-08/03/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=621                                                               1/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        18458 - TeamConnect 6.2  Page 67 of 137
   Line Items 1 - 14 of 14

    Item Date           Type          Category                           TK Rate      Units    Disc    Adj     Amt
           7/15/19       Expense       E118 Li ga on support vendors        $50.00     1.00    $0.00   $0.00   $50.00
      1
           Descrip on: Export 65 MB of data from Clearwell repository

           7/24/19       Expense       E118 Li ga on support vendors        $0.05      24.00   $0.00   $0.00   $1.20
      2
           Descrip on: TIFF conversion of 13 na ve electronic ﬁles with text and metadata extrac on

           7/29/19       Expense       E118 Li ga on support vendors        $50.00     1.00    $0.00   $0.00   $50.00
      3
           Descrip on: FTP Data Upload - VOL014

           7/24/19       Expense       E118 Li ga on support vendors        $50.00     1.00    $0.00   $0.00   $50.00
      4
           Descrip on: Export 6 MB of data from Clearwell repository

           7/29/19       Expense       E118 Li ga on support vendors        $0.01      71.00   $0.00   $0.00   $0.71
      5
           Descrip on: Endorse images with Bates numbers

           7/29/19       Expense       E118 Li ga on support vendors        $200.00    0.25    $0.00   $0.00   $50.00
      6
           Descrip on: Coordinate produc on

           7/15/19       Expense       E118 Li ga on support vendors        $200.00    0.25    $0.00   $0.00   $50.00
      7
           Descrip on: Coordinate produc on / revise redac ons

           7/29/19       Expense       E118 Li ga on support vendors        $50.00     1.00    $0.00   $0.00   $50.00
      8
           Descrip on: Export 2 MB of data from Clearwell repository

           7/31/19       Expense       E118 Li ga on support vendors        $30.00     11.02   $0.00   $0.00   $330.60
      9
           Descrip on: Host ﬁles in Clearwell repository for July 2019

           7/29/19       Expense       E118 Li ga on support vendors        $0.05      71.00   $0.00   $0.00   $3.55
     10
           Descrip on: TIFF conversion of 14 na ve electronic ﬁles with text and metadata extrac on

           7/15/19       Expense       E118 Li ga on support vendors        $25.00     1.00    $0.00   $0.00   $25.00
     11
           Descrip on: FTP Data Upload - VOL012

           7/24/19       Expense       E118 Li ga on support vendors        $25.00     1.00    $0.00   $0.00   $25.00
     12
           Descrip on: FTP Data Upload - VOL013

           7/24/19       Expense       E118 Li ga on support vendors        $0.01      24.00   $0.00   $0.00   $0.24
     13
           Descrip on: Endorse images with Bates numbers

           7/29/19       Expense       E118 Li ga on support vendors        $50.00     1.00    $0.00   $0.00   $50.00
     14    Descrip on: Load 0.004654 GB of 07/29/2019 10:04 - 2019_0729_eDocs_20_7-26_Records ﬁles into Clearwell
           repository.

https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=621                                                         2/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        18458 - TeamConnect 6.2  Page 68 of 137


  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper            Avg Net Rate             Net Units       Net Disc       Total Adj    Net Amt   % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                        Sent to AP: 10/2/19

            Check Number: WIRE                                                      Paid Date: 10/2/19

           Total Amount on $736.30                                      Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=621                                                           3/3
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          17203 - TeamConnect 6.2  Page 69 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    17203                                                               8/1/19
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           8/31/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    8/31/19                                                             $ 1,014.86
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    9/10/19                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,014.86              $0.00                 $0.00   $0.00       $ 1,014.86

    Invoice Total (USD)                         $1,014.86              $0.00                 $0.00   $0.00       $ 1,014.86



  Descrip on
   , Approver Details - JEAN-SIMON,BRENDON(a576087)-09/17/2019,MILLER,SAMANTHA(a404171)-09/12/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=262                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        17203 - TeamConnect 6.2  Page 70 of 137


   Line Items 1 - 4 of 4

    Item Date           Type          Category                                  TK Rate       Units      Disc     Adj      Amt
             8/31/19     Expense       E118 Li ga on support vendors                $40.00     11.00     $0.00     $0.00   $440.00
      1
             Descrip on: Monthly User Fees (per user)

             8/31/19     Expense       E118 Li ga on support vendors                $23.00     10.32     $0.00     $0.00   $237.36
      2
             Descrip on: Monthly Data Storage (Per GB)

             8/31/19     Expense       E118 Li ga on support vendors                $25.00     1.00      $0.00     $0.00   $25.00
      3
             Descrip on: Various Third-Party Data Loads (per GB/1 GB Minimum)

             8/31/19     Expense       E118 Li ga on support vendors                $125.00    2.50      $0.00     $0.00   $312.50
      4
             Descrip on: Technical Hours (Foldering, Searches, Produc ons, etc.)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj    Net Amt           % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                        Sent to AP: 12/4/19

            Check Number: WIRE                                                      Paid Date: 12/4/19

           Total Amount on $1,014.86                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=262                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          18604 - TeamConnect 6.2  Page 71 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    18604                                                               8/31/19
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    8/31/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    9/5/19                                                              $ 576.00
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    9/6/19                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $576.00              $0.00                 $0.00   $0.00        $ 576.00

    Invoice Total (USD)                           $576.00              $0.00                 $0.00   $0.00        $ 576.00



  Descrip on
   Work ordered by Mae, Approver Details - JEAN-
   SIMON,BRENDON(a576087)-09/11/2019,MILLER,SAMANTHA(a404171)-09/10/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=607                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        18604 - TeamConnect 6.2  Page 72 of 137


   Line Items 1 - 1 of 1

    Item Date           Type          Category                                   TK Rate      Units   Disc     Adj     Amt
             8/31/19     Expense       E118 Li ga on support vendors                 $30.00   19.20   $0.00    $0.00    $576.00
      1
             Descrip on: Host ﬁles in Clearwell repository for August 2019



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj    Net Amt        % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                        Sent to AP: 11/27/19

            Check Number: WIRE                                                      Paid Date: 11/27/19

           Total Amount on $576.00                                      Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=607                                                                  2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice - 259-5     Filed 03/11/21
                                                          17351a - TeamConnect 6.2 Page 73 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    17351a                                                              9/1/19
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           9/30/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    9/30/19                                                             $ 799.10
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    10/8/19                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $799.10              $0.00                 $0.00   $0.00        $ 799.10

    Invoice Total (USD)                           $799.10              $0.00                 $0.00   $0.00        $ 799.10



  Descrip on
   , Approver Details - JEAN-SIMON,BRENDON(a576087)-10/17/2019,MILLER,SAMANTHA(a404171)-10/10/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=387                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice - 259-5     Filed 03/11/21
                                                        17351a - TeamConnect 6.2 Page 74 of 137


   Line Items 1 - 4 of 4

    Item Date               Type             Category              TK Rate             Units    Disc      Adj      Amt
             9/30/19        Expense          E124 Other                $40.00          11.00     $0.00    $0.00    $440.00
      1
             Descrip on: Monthly User Fees (per user)

             9/30/19        Expense          E124 Other                $125.00         0.75      $0.00    $0.00    $93.75
      2
             Descrip on: Technical Hours (Foldering, Searches, Produc ons, etc.)

             9/30/19        Expense          E124 Other                $25.00          1.00      $0.00    $0.00    $25.00
      3
             Descrip on: Various Third-Party Data Loads (per GB/1 GB Minimum)

             9/30/19        Expense          E124 Other                $23.00          10.45     $0.00    $0.00    $240.35
      4
             Descrip on: Monthly Data Storage (Per GB)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units        Net Disc       Total Adj    Net Amt     % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                         Sent to AP: 12/4/19

            Check Number: WIRE                                                       Paid Date: 12/4/19

           Total Amount on $799.10                                       Reference Number:
                    Check:
                                                                               Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=387                                                              2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          18750 - TeamConnect 6.2  Page 75 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    18750                                                               9/15/19
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    9/30/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    10/2/19                                                             $ 939.02
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    10/3/19                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $939.02              $0.00                 $0.00   $0.00        $ 939.02

    Invoice Total (USD)                           $939.02              $0.00                 $0.00   $0.00        $ 939.02



  Descrip on
   Work ordered by Mae, Approver Details - JEAN-
   SIMON,BRENDON(a576087)-10/08/2019,MILLER,SAMANTHA(a404171)-10/07/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=125                                                               1/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        18750 - TeamConnect 6.2  Page 76 of 137


   Line Items 1 - 12 of 12

    Item Date           Type          Category                         TK Rate          Units   Disc    Adj     Amt
           9/15/19       Expense       E118 Li ga on support vendors          $25.00    1.00    $0.00   $0.00   $25.00
      1
           Descrip on: FTP Data Upload - VOL015

           9/23/19       Expense       E118 Li ga on support vendors          $25.00    1.00    $0.00   $0.00   $25.00
      2
           Descrip on: FTP Data Upload - VOL015

           9/15/19       Expense       E118 Li ga on support vendors          $0.05     34.00   $0.00   $0.00   $1.70
      3
           Descrip on: TIFF conversion of 5 na ve electronic ﬁles with text and metadata extrac on

           9/25/19       Expense       E118 Li ga on support vendors          $0.01     18.00   $0.00   $0.00   $0.18
      4
           Descrip on: Endorse images with Bates numbers

           9/15/19       Expense       E118 Li ga on support vendors          $0.01     34.00   $0.00   $0.00   $0.34
      5
           Descrip on: Endorse images with Bates numbers

           9/25/19       Expense       E118 Li ga on support vendors          $200.00   0.25    $0.00   $0.00   $50.00
      6
           Descrip on: Revise produc on

           9/15/19       Expense       E118 Li ga on support vendors          $50.00    1.00    $0.00   $0.00   $50.00
      7
           Descrip on: Export 1 MB of data from Clearwell repository

           9/25/19       Expense       E118 Li ga on support vendors          $25.00    1.00    $0.00   $0.00   $25.00
      8
           Descrip on: FTP Data Upload - VOL015

           9/30/19       Expense       E118 Li ga on support vendors          $30.00    22.03   $0.00   $0.00   $660.90
      9
           Descrip on: Host ﬁles in Clearwell repository for September 2019

           9/25/19       Expense       E118 Li ga on support vendors          $0.05     18.00   $0.00   $0.00   $0.90
     10
           Descrip on: TIFF conversion of 15 na ve electronic ﬁles with text and metadata extrac on

           9/23/19       Expense       E118 Li ga on support vendors          $200.00   0.25    $0.00   $0.00   $50.00
     11
           Descrip on: Re-send produc on per request from counsel

           9/25/19       Expense       E118 Li ga on support vendors          $50.00    1.00    $0.00   $0.00   $50.00
     12
           Descrip on: Export 2 MB of data from Clearwell repository



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=125                                                          2/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        18750 - TeamConnect 6.2  Page 77 of 137
    Timekeeper            Avg Net Rate             Net Units       Net Disc       Total Adj    Net Amt    % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                        Sent to AP: 11/27/19

            Check Number: WIRE                                                      Paid Date: 11/27/19

           Total Amount on $939.02                                      Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=125                                                            3/3
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          17510 - TeamConnect 6.2  Page 78 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    17510                                                               10/1/19
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           10/31/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    10/31/19                                                            $ 1,086.83
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    11/19/19                                                            USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,086.83              $0.00                 $0.00   $0.00       $ 1,086.83

    Invoice Total (USD)                         $1,086.83              $0.00                 $0.00   $0.00       $ 1,086.83



  Descrip on
   , Approver Details - JEAN-SIMON,BRENDON(a576087)-11/25/2019,MILLER,SAMANTHA(a404171)-11/21/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=185                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        17510 - TeamConnect 6.2  Page 79 of 137


   Line Items 1 - 3 of 3

    Item Date              Type        Category                                 TK Rate        Units     Disc     Adj      Amt
             10/31/19      Expense      E118 Li ga on support vendors                $23.00    10.46     $0.00     $0.00   $240.58
      1
             Descrip on: Monthly Data Storage (Per GB)

             10/31/19      Expense      E118 Li ga on support vendors                $125.00   3.25      $0.00     $0.00   $406.25
      2
             Descrip on: Technical Hours (Foldering, Searches, Produc ons, etc.)

             10/31/19      Expense      E118 Li ga on support vendors                $40.00    11.00     $0.00     $0.00   $440.00
      3
             Descrip on: Monthly User Fees (per user)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj    Net Amt           % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                        Sent to AP: 12/9/19

            Check Number: WIRE                                                      Paid Date: 12/9/19

           Total Amount on $1,086.83                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=185                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          18826 - TeamConnect 6.2  Page 80 of 137

  Header Informa on
    INVOICE NUMBER                                                       BILLING START DATE
    18826                                                                10/17/19
    VENDOR                                                               BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                     10/31/19
    INVOICE DATE                                                         SUBMITTED TOTAL
    11/4/19                                                              $ 1,235.72
    RECEIVED DATE                                                        SUBMITTED CURRENCY
    11/4/19                                                              USD
    PROJECT                                                              LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                               None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit           (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00              $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,235.72               $0.00                 $0.00   $0.00       $ 1,235.72

    Invoice Total (USD)                         $1,235.72               $0.00                 $0.00   $0.00       $ 1,235.72



  Descrip on
   Work ordered by Mae, Approver Details - JEAN-
   SIMON,BRENDON(a576087)-11/06/2019,MILLER,SAMANTHA(a404171)-11/05/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=62                                                                 1/2
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice -259-5      Filed 03/11/21
                                                         18826 - TeamConnect 6.2  Page 81 of 137


   Line Items 1 - 6 of 6

    Item Date             Type         Category                               TK Rate        Units Disc      Adj     Amt
             10/17/19      Expense      E118 Li ga on support vendors              $0.01     47.00   $0.00   $0.00   $0.47
      1
             Descrip on: Endorse images with Bates numbers

             10/17/19      Expense      E118 Li ga on support vendors              $25.00    1.00    $0.00   $0.00   $25.00
      2
             Descrip on: FTP Data Upload - VOL016

             10/31/19      Expense      E118 Li ga on support vendors              $30.00    36.93   $0.00   $0.00   $1,107.90
      3
             Descrip on: Host ﬁles in Clearwell repository for October 2019

             10/17/19      Expense      E118 Li ga on support vendors              $0.05     47.00   $0.00   $0.00   $2.35
      4
             Descrip on: TIFF conversion of 7 na ve electronic ﬁles with text and metadata extrac on

             10/17/19      Expense      E118 Li ga on support vendors              $200.00   0.25    $0.00   $0.00   $50.00
      5
             Descrip on: Coordinate produc on

             10/17/19      Expense      E118 Li ga on support vendors              $50.00    1.00    $0.00   $0.00   $50.00
      6
             Descrip on: Export 1 MB of data from Clearwell repository



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units      Net Disc       Total Adj    Net Amt        % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                       Sent to AP: 11/27/19

            Check Number: WIRE                                                     Paid Date: 11/27/19

           Total Amount on $1,235.72                                    Reference Number:
                    Check:
                                                                             Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=62                                                                  2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          17541 - TeamConnect 6.2  Page 82 of 137

  Header Informa on
    INVOICE NUMBER                                                       BILLING START DATE
    17541                                                                11/1/19
    VENDOR                                                               BILLING END DATE
    PLANET DATA SOLUTIONS INC                                            11/30/19
    INVOICE DATE                                                         SUBMITTED TOTAL
    11/30/19                                                             $ 801.40
    RECEIVED DATE                                                        SUBMITTED CURRENCY
    12/11/19                                                             USD
    PROJECT                                                              LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                               None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit           (-) Discount      (-) Adjustment Tax            Amount
    Fees                                              $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                       $801.40              $0.00                 $0.00   $0.00        $ 801.40

    Invoice Total (USD)                            $801.40              $0.00                 $0.00   $0.00        $ 801.40



  Descrip on
   , Approver Details - JEAN-SIMON,BRENDON(a576087)-12/16/2019,MILLER,SAMANTHA(a404171)-12/12/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=111                                                                1/2
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice -259-5      Filed 03/11/21
                                                         17541 - TeamConnect 6.2  Page 83 of 137


   Line Items 1 - 4 of 4

    Item Date              Type         Category                                TK Rate        Units     Disc     Adj      Amt
             11/30/19      Expense      E118 Li ga on support vendors                $40.00    11.00     $0.00     $0.00   $440.00
      1
             Descrip on: Monthly User Fees (per user)

             11/30/19      Expense      E118 Li ga on support vendors                $25.00    1.00      $0.00     $0.00   $25.00
      2
             Descrip on: Various Third-Party Data Loads (per GB/1 GB Minimum)

             11/30/19      Expense      E118 Li ga on support vendors                $125.00   0.75      $0.00     $0.00   $93.75
      3
             Descrip on: Technical Hours (Foldering, Searches, Produc ons, etc.)

             11/30/19      Expense      E118 Li ga on support vendors                $23.00    10.55     $0.00     $0.00   $242.65
      4
             Descrip on: Monthly Data Storage (Per GB)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj    Net Amt           % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                        Sent to AP: 2/19/20

            Check Number: WIRE                                                      Paid Date: 2/19/20

           Total Amount on $801.40                                      Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=111                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          18984 - TeamConnect 6.2  Page 84 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    18984                                                               11/1/19
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    11/30/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    12/5/19                                                             $ 2,343.78
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    12/5/19                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $2,343.78              $0.00                 $0.00   $0.00       $ 2,343.78

    Invoice Total (USD)                         $2,343.78              $0.00                 $0.00   $0.00       $ 2,343.78



  Descrip on
   Work ordered by Mae, Approver Details - JEAN-
   SIMON,BRENDON(a576087)-12/10/2019,MILLER,SAMANTHA(a404171)-12/09/2019


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=362                                                               1/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        18984 - TeamConnect 6.2  Page 85 of 137
   Line Items 1 - 21 of 21

    Item Date            Type         Category                          TK Rate      Units    Disc     Adj     Amt
           11/1/19        Expense      E118 Li ga on support vendors       $25.00    1.00      $0.00   $0.00   $25.00
      1
           Descrip on: FTP Data Upload - VOL017

           11/26/19       Expense      E118 Li ga on support vendors       $25.00    1.00      $0.00   $0.00   $25.00
      2
           Descrip on: FTP Data Upload - VOL019

           11/1/19        Expense      E118 Li ga on support vendors       $0.05     44.00     $0.00   $0.00   $2.20
      3
           Descrip on: TIFF conversion of 9 na ve electronic ﬁles with text and metadata extrac on

           11/22/19       Expense      E118 Li ga on support vendors       $50.00    1.00      $0.00   $0.00   $50.00
      4
           Descrip on: Export 26 MB of data from Clearwell repository

           11/25/19       Expense      E118 Li ga on support vendors       $0.05     6.00      $0.00   $0.00   $0.30
      5
           Descrip on: TIFF conversion of 5 na ve electronic ﬁles with text and metadata extrac on

           11/6/19        Expense      E118 Li ga on support vendors       $350.00   1.55      $0.00   $0.00   $542.50
      6
           Descrip on: Load 1.549449 GB of ﬁles into Clearwell repository - 2019_1028_37_LTRP_Mul -Pzena

           11/12/19       Expense      E118 Li ga on support vendors       $50.00    1.00      $0.00   $0.00   $50.00
      7
           Descrip on: Export 12 MB of data from Clearwell repository

           11/26/19       Expense      E118 Li ga on support vendors       $200.00   0.25      $0.00   $0.00   $50.00
      8
           Descrip on: Coordinate produc on

           11/22/19       Expense      E118 Li ga on support vendors       $25.00    1.00      $0.00   $0.00   $25.00
      9
           Descrip on: FTP Data Upload - PDF012

           11/30/19       Expense      E118 Li ga on support vendors       $30.00    44.43     $0.00   $0.00   $1,332.90
     10
           Descrip on: Host ﬁles in Clearwell repository for November 2019

           11/26/19       Expense      E118 Li ga on support vendors       $0.01     324.00    $0.00   $0.00   $3.24
     11
           Descrip on: Endorse images with Bates numbers

           11/11/19       Expense      E118 Li ga on support vendors       $50.00    1.00      $0.00   $0.00   $50.00
     12
           Descrip on: Load 0.021754 GB of ﬁles into Clearwell repository - 2019_1111_eDocs_24_11-11_Records

           11/12/19       Expense      E118 Li ga on support vendors       $25.00    1.00      $0.00   $0.00   $25.00
     13
           Descrip on: FTP Data Upload - VOL018

           11/12/19       Expense      E118 Li ga on support vendors       $0.05     212.00    $0.00   $0.00   $10.60
     14
           Descrip on: TIFF conversion of 121 na ve electronic ﬁles with text and metadata extrac on


https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=362                                                           2/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        18984 - TeamConnect 6.2  Page 86 of 137
    Item Date            Type         Category                                TK Rate         Units    Disc    Adj     Amt
             11/25/19     Expense      E118 Li ga on support vendors               $50.00     1.00     $0.00   $0.00   $50.00
     15
             Descrip on: Export 1 MB of data from Clearwell repository

             11/12/19     Expense      E118 Li ga on support vendors               $0.01      212.00   $0.00   $0.00   $2.12
     16
             Descrip on: Endorse images with Bates numbers

             11/22/19     Expense      E118 Li ga on support vendors               $0.01      408.00   $0.00   $0.00   $4.08
     17
             Descrip on: Endorse images with Bates numbers

             11/1/19      Expense      E118 Li ga on support vendors               $50.00     1.00     $0.00   $0.00   $50.00
     18
             Descrip on: Export 1 MB of data from Clearwell repository

             11/1/19      Expense      E118 Li ga on support vendors               $0.01      44.00    $0.00   $0.00   $0.44
     19
             Descrip on: Endorse images with Bates numbers

             11/22/19     Expense      E118 Li ga on support vendors               $0.05      408.00   $0.00   $0.00   $20.40
     20
             Descrip on: TIFF conversion of 81 na ve electronic ﬁles with text and metadata extrac on

             11/25/19     Expense      E118 Li ga on support vendors               $25.00     1.00     $0.00   $0.00   $25.00
     21
             Descrip on: FTP Data Upload - PDF013



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper            Avg Net Rate             Net Units       Net Disc       Total Adj     Net Amt        % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                        Sent to AP: 2/19/20

            Check Number: WIRE                                                      Paid Date: 2/19/20

           Total Amount on $2,343.78                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=362                                                                 3/3
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          17715 - TeamConnect 6.2  Page 87 of 137

  Header Informa on
    INVOICE NUMBER                                                          BILLING START DATE
    17715                                                                   12/1/19
    VENDOR                                                                  BILLING END DATE
    PLANET DATA SOLUTIONS INC                                               12/31/19
    INVOICE DATE                                                            SUBMITTED TOTAL
    12/31/19                                                                $ 683.11
    RECEIVED DATE                                                           SUBMITTED CURRENCY
    1/3/20                                                                  USD
    PROJECT                                                                 LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                                  None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit              (-) Discount      (-) Adjustment Tax            Amount
    Fees                                              $0.00                $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                       $683.11                 $0.00                 $0.00   $0.00        $ 683.11

    Invoice Total (USD)                            $683.11                 $0.00                 $0.00   $0.00        $ 683.11



  Descrip on
   , Approver Details - JEAN-SIMON,BRENDON(a576087)-01/09/2020,MILLER,SAMANTHA(a404171)-01/08/2020


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=8                                                                     1/2
3/4/2021            Case 3:18-cv-04881-JSC Document
                                               Invoice -259-5      Filed 03/11/21
                                                         17715 - TeamConnect 6.2  Page 88 of 137


   Line Items 1 - 2 of 2

    Item Date              Type         Category                               TK Rate       Units     Disc     Adj      Amt
             12/31/19      Expense       E118 Li ga on support vendors             $40.00    11.00     $0.00     $0.00   $440.00
      1
             Descrip on: Monthly User Fees (per user)

             12/31/19      Expense       E118 Li ga on support vendors             $23.00    10.57     $0.00     $0.00   $243.11
      2
             Descrip on: Monthly Data Storage (Per GB)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units     Net Disc       Total Adj    Net Amt           % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                      Sent to AP: 2/19/20

            Check Number: WIRE                                                    Paid Date: 2/19/20

           Total Amount on $683.11                                       Reference Number:
                    Check:
                                                                            Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=8                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          19144 - TeamConnect 6.2  Page 89 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    19144                                                               12/31/19
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    12/31/19
    INVOICE DATE                                                        SUBMITTED TOTAL
    1/7/20                                                              $ 1,485.00
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    1/7/20                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,485.00              $0.00                 $0.00   $0.00       $ 1,485.00

    Invoice Total (USD)                         $1,485.00              $0.00                 $0.00   $0.00       $ 1,485.00



  Descrip on
   Work ordered by Mae, Approver Details - JEAN-
   SIMON,BRENDON(a576087)-01/09/2020,MILLER,SAMANTHA(a404171)-01/08/2020


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=945                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        19144 - TeamConnect 6.2  Page 90 of 137


   Line Items 1 - 1 of 1

    Item Date             Type         Category                                 TK Rate       Units   Disc    Adj     Amt
             12/31/19      Expense      E118 Li ga on support vendors               $30.00    49.50   $0.00   $0.00   $1,485.00
      1
             Descrip on: Host ﬁles in Clearwell repository for December 2019



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj     Net Amt       % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                        Sent to AP: 2/19/20

            Check Number: WIRE                                                      Paid Date: 2/19/20

           Total Amount on $1,485.00                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=945                                                                  2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          17770 - TeamConnect 6.2  Page 91 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    17770                                                               1/1/20
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           1/31/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    1/31/20                                                             $ 683.11
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    2/5/20                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $683.11              $0.00                 $0.00   $0.00        $ 683.11

    Invoice Total (USD)                           $683.11              $0.00                 $0.00   $0.00        $ 683.11



  Descrip on
   , Approver Details - JEAN-SIMON,BRENDON(a576087)-02/13/2020,MILLER,SAMANTHA(a404171)-02/12/2020


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=289                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        17770 - TeamConnect 6.2  Page 92 of 137


   Line Items 1 - 2 of 2

    Item Date           Type          Category                                   TK Rate      Units     Disc     Adj     Amt
             1/31/20     Expense       E118 Li ga on support vendors                 $40.00   11.00     $0.00    $0.00    $440.00
      1
             Descrip on: Monthly User Fees (per user)

             1/31/20     Expense       E118 Li ga on support vendors                 $23.00   10.57     $0.00    $0.00    $243.11
      2
             Descrip on: Monthly Data Storage (Per GB)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj    Net Amt          % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                        Sent to AP: 3/5/20

            Check Number: WIRE                                                      Paid Date: 3/5/20

           Total Amount on $683.11                                      Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=289                                                                    2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          19271 - TeamConnect 6.2  Page 93 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    19271                                                               1/31/20
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    1/31/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    2/4/20                                                              $ 1,658.70
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    2/4/20                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,658.70              $0.00                 $0.00   $0.00       $ 1,658.70

    Invoice Total (USD)                         $1,658.70              $0.00                 $0.00   $0.00       $ 1,658.70



  Descrip on
   Work ordered by Mae, Approver Details - JEAN-
   SIMON,BRENDON(a576087)-02/13/2020,MILLER,SAMANTHA(a404171)-02/12/2020


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=587                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        19271 - TeamConnect 6.2  Page 94 of 137


   Line Items 1 - 1 of 1

    Item Date           Type          Category                                 TK Rate        Units   Disc    Adj     Amt
             1/31/20     Expense      E118 Li ga on support vendors                 $30.00    55.29   $0.00   $0.00   $1,658.70
      1
             Descrip on: Host ﬁles in Clearwell repository for January 2020



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj     Net Amt       % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                        Sent to AP: 3/5/20

            Check Number: WIRE                                                      Paid Date: 3/5/20

           Total Amount on $1,658.70                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=587                                                                  2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          17917 - TeamConnect 6.2  Page 95 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    17917                                                               2/1/20
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           2/29/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    2/29/20                                                             $ 683.11
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    5/27/20                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    - Invoice date is more than 90 days old.



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $683.11              $0.00                 $0.00   $0.00        $ 683.11

    Invoice Total (USD)                           $683.11              $0.00                 $0.00   $0.00        $ 683.11



  Descrip on
   , Approver Details - FERRARA,DANIEL(a224585)-06/02/2020,MILLER,SAMANTHA(a404171)-05/29/2020


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=370                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        17917 - TeamConnect 6.2  Page 96 of 137


   Line Items 1 - 2 of 2

    Item Date           Type          Category                                   TK Rate      Units   Disc        Adj     Amt
             2/29/20     Expense       E118 Li ga on support vendors                 $40.00   11.00      $0.00    $0.00    $440.00
      1
             Descrip on: Monthly User Fees (per user)

             2/29/20     Expense       E118 Li ga on support vendors                 $23.00   10.57      $0.00    $0.00    $243.11
      2
             Descrip on: Monthly Data Storage (Per GB)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj    Net Amt           % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 8/18/20

            Check Number:                                                           Paid Date: 8/18/20

           Total Amount on $683.11                                      Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=370                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          19414 - TeamConnect 6.2  Page 97 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    19414                                                               2/29/20
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    2/29/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    3/2/20                                                              $ 1,659.00
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    3/2/20                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,659.00              $0.00                 $0.00   $0.00       $ 1,659.00

    Invoice Total (USD)                         $1,659.00              $0.00                 $0.00   $0.00       $ 1,659.00



  Descrip on
   Work ordered by Mae, Approver Details - JEAN-
   SIMON,BRENDON(a576087)-03/06/2020,MILLER,SAMANTHA(a404171)-03/03/2020


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=181                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice -259-5      Filed 03/11/21
                                                        19414 - TeamConnect 6.2  Page 98 of 137


   Line Items 1 - 1 of 1

    Item Date           Type          Category                                 TK Rate        Units   Disc    Adj     Amt
             2/29/20     Expense      E118 Li ga on support vendors                 $30.00    55.30   $0.00   $0.00   $1,659.00
      1
             Descrip on: Host ﬁles in Clearwell repository for February 2020



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj     Net Amt       % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: No                                                        Sent to AP: 4/28/20

            Check Number: WIRE                                                      Paid Date: 4/28/20

           Total Amount on $1,659.00                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=181                                                                  2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice -259-5      Filed 03/11/21
                                                          18061 - TeamConnect 6.2  Page 99 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    18061                                                               3/1/20
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           3/31/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    3/31/20                                                             $ 821.41
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    5/27/20                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    - Invoice date is more than 90 days old.



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $821.41              $0.00                 $0.00   $0.00        $ 821.41

    Invoice Total (USD)                           $821.41              $0.00                 $0.00   $0.00        $ 821.41



  Descrip on
   , Approver Details - FERRARA,DANIEL(a224585)-06/02/2020,MILLER,SAMANTHA(a404171)-05/29/2020


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=143                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 18061 - TeamConnect 6.2 Page 100 of 137


   Line Items 1 - 4 of 4

    Item Date           Type          Category                                  TK Rate       Units      Disc     Adj      Amt
             3/31/20     Expense       E118 Li ga on support vendors                $125.00    0.75      $0.00     $0.00   $93.75
      1
             Descrip on: Technical Hours (Foldering, Searches, Produc ons, etc.)

             3/31/20     Expense       E118 Li ga on support vendors                $25.00     1.00      $0.00     $0.00   $25.00
      2
             Descrip on: Various Third-Party Data Loads (per GB/1 GB Minimum)

             3/31/20     Expense       E118 Li ga on support vendors                $40.00     11.00     $0.00     $0.00   $440.00
      3
             Descrip on: Monthly User Fees (per user)

             3/31/20     Expense       E118 Li ga on support vendors                $23.00     11.42     $0.00     $0.00   $262.66
      4
             Descrip on: Monthly Data Storage (Per GB)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj    Net Amt           % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 8/18/20

            Check Number:                                                           Paid Date: 8/18/20

           Total Amount on $821.41                                      Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=143                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 19535 - TeamConnect 6.2 Page 101 of 137

  Header Informa on
    INVOICE NUMBER                                                       BILLING START DATE
    19535                                                                3/31/20
    VENDOR                                                               BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                     3/31/20
    INVOICE DATE                                                         SUBMITTED TOTAL
    4/2/20                                                               $ 1,659.00
    RECEIVED DATE                                                        SUBMITTED CURRENCY
    4/2/20                                                               USD
    PROJECT                                                              LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                               None
    POSTING STATUS
    Posted
    WARNING:
    - Invoice date is more than 90 days old.



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit           (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00              $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,659.00               $0.00                 $0.00   $0.00       $ 1,659.00

    Invoice Total (USD)                         $1,659.00               $0.00                 $0.00   $0.00       $ 1,659.00



  Descrip on
   Work ordered by Mae, Approver Details - JEAN-
   SIMON,BRENDON(a576087)-04/06/2020,MILLER,SAMANTHA(a404171)-04/03/2020


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=38                                                                 1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 19535 - TeamConnect 6.2 Page 102 of 137


   Line Items 1 - 1 of 1

    Item Date           Type          Category                                TK Rate        Units   Disc    Adj     Amt
             3/31/20     Expense      E118 Li ga on support vendors                $30.00    55.30   $0.00   $0.00   $1,659.00
      1
             Descrip on: Host ﬁles in Clearwell repository for March 2020



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units      Net Disc       Total Adj     Net Amt       % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                      Sent to AP: 7/9/20

            Check Number:                                                          Paid Date: 7/9/20

           Total Amount on $1,659.00                                   Reference Number:
                    Check:
                                                                             Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=38                                                                  2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 18187 - TeamConnect 6.2 Page 103 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    18187                                                               4/1/20
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           4/30/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    4/30/20                                                             $ 827.39
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    5/27/20                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    - Invoice date is more than 90 days old.



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $827.39              $0.00                 $0.00   $0.00        $ 827.39

    Invoice Total (USD)                           $827.39              $0.00                 $0.00   $0.00        $ 827.39



  Descrip on
   , Approver Details - FERRARA,DANIEL(a224585)-06/02/2020,MILLER,SAMANTHA(a404171)-05/29/2020


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=457                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 18187 - TeamConnect 6.2 Page 104 of 137


   Line Items 1 - 4 of 4

    Item Date           Type          Category                                  TK Rate       Units      Disc     Adj      Amt
             4/30/20     Expense       E118 Li ga on support vendors                $40.00     11.00     $0.00     $0.00   $440.00
      1
             Descrip on: Monthly User Fees (per user)

             4/30/20     Expense       E118 Li ga on support vendors                $25.00     1.00      $0.00     $0.00   $25.00
      2
             Descrip on: Various Third-Party Data Loads (per GB/1 GB Minimum)

             4/30/20     Expense       E118 Li ga on support vendors                $23.00     11.68     $0.00     $0.00   $268.64
      3
             Descrip on: Monthly Data Storage (Per GB)

             4/30/20     Expense       E118 Li ga on support vendors                $125.00    0.75      $0.00     $0.00   $93.75
      4
             Descrip on: Technical Hours (Foldering, Searches, Produc ons, etc.)



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj    Net Amt           % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 8/18/20

            Check Number:                                                           Paid Date: 8/18/20

           Total Amount on $827.39                                      Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=457                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 19659 - TeamConnect 6.2 Page 105 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    19659                                                               4/30/20
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    4/30/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    5/4/20                                                              $ 1,659.00
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    5/4/20                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,659.00              $0.00                 $0.00   $0.00       $ 1,659.00

    Invoice Total (USD)                         $1,659.00              $0.00                 $0.00   $0.00       $ 1,659.00



  Descrip on
   Work ordered by Mae, Approver Details - JEAN-
   SIMON,BRENDON(a576087)-05/06/2020,MILLER,SAMANTHA(a404171)-05/05/2020


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=181                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 19659 - TeamConnect 6.2 Page 106 of 137


   Line Items 1 - 1 of 1

    Item Date           Type          Category                                 TK Rate        Units   Disc    Adj     Amt
             4/30/20     Expense      E118 Li ga on support vendors                 $30.00    55.30   $0.00   $0.00   $1,659.00
      1
             Descrip on: Host ﬁles in Clearwell repository for April 2020



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj     Net Amt       % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 7/9/20

            Check Number:                                                           Paid Date: 7/9/20

           Total Amount on $1,659.00                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=181                                                                  2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 18273 - TeamConnect 6.2 Page 107 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    18273                                                               5/1/20
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           5/31/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    5/31/20                                                             $ 708.64
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    7/15/20                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              2
    POSTING STATUS
    Posted
    WARNING:
    - Invoice date is more than 90 days old.



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $708.64              $0.00                 $0.00   $0.00        $ 708.64

    Invoice Total (USD)                           $708.64              $0.00                 $0.00   $0.00        $ 708.64



  Descrip on


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=485                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 18273 - TeamConnect 6.2 Page 108 of 137


   Line Items 1 - 2 of 2

    Item Date              Type           Category             TK                  Rate        Units      Disc    Adj      Amt
             5/31/20       Expense         E124 Other              Burr, Lori      $23.00       11.68     $0.00   $0.00    $268.64
      1
             Descrip on: Monthly Data Storage (Per GB)
             Warning: Billing guidelines do not support payment for this expense.

             5/31/20       Expense         E124 Other              Burr, Lori      $40.00       11.00     $0.00   $0.00    $440.00
      2
             Descrip on: Monthly User Fees (per user)
             Warning: Billing guidelines do not support payment for this expense.



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units            Net Disc       Total Adj        Net Amt    % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                              Sent to AP: 8/18/20

            Check Number:                                                                 Paid Date: 9/23/20

           Total Amount on $708.64                                              Reference Number:
                    Check:
                                                                                   Conversion Rate:
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=485                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 19781 - TeamConnect 6.2 Page 109 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    19781                                                               5/31/20
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    5/31/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    6/2/20                                                              $ 1,699.50
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    6/2/20                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,699.50              $0.00                 $0.00   $0.00       $ 1,699.50

    Invoice Total (USD)                         $1,699.50              $0.00                 $0.00   $0.00       $ 1,699.50



  Descrip on
   Work ordered by Mae, Approver Details - FERRARA,DANIEL(a224585)-06/08/2020,MILLER,SAMANTHA(a404171)-06/04/2020


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=268                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 19781 - TeamConnect 6.2 Page 110 of 137


   Line Items 1 - 1 of 1

    Item Date           Type          Category                                 TK Rate        Units   Disc    Adj     Amt
             5/31/20     Expense      E118 Li ga on support vendors                 $30.00    56.65   $0.00   $0.00   $1,699.50
      1
             Descrip on: Host ﬁles in Clearwell repository for May 2020



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj     Net Amt       % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 8/18/20

            Check Number:                                                           Paid Date: 8/18/20

           Total Amount on $1,699.50                                    Reference Number:
                    Check:
                                                                              Conversion Rate: 1.00
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=268                                                                  2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 18319 - TeamConnect 6.2 Page 111 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    18319                                                               6/1/20
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           6/30/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    6/30/20                                                             $ 500.00
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    7/22/20                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              1
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $500.00              $0.00                 $0.00   $0.00        $ 500.00

    Invoice Total (USD)                           $500.00              $0.00                 $0.00   $0.00        $ 500.00



  Descrip on


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=362                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 18319 - TeamConnect 6.2 Page 112 of 137


   Line Items 1 - 1 of 1

    Item Date              Type           Category             TK             Rate         Units     Disc    Adj      Amt
             6/30/20       Expense         E124 Other          Burr, Lori      $500.00      1.00     $0.00   $0.00    $500.00
      1
             Descrip on: ESI Services - FTP Transfer Site - Monthly Flat Rate
             Warning: Billing guidelines do not support payment for this expense.



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units        Net Disc       Total Adj       Net Amt    % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                         Sent to AP: 8/18/20

            Check Number:                                                            Paid Date: 8/18/20

           Total Amount on $500.00                                          Reference Number:
                    Check:
                                                                               Conversion Rate:
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=362                                                                2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 18322 - TeamConnect 6.2 Page 113 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    18322                                                               6/1/20
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           6/30/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    6/30/20                                                             $ 708.64
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    7/22/20                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              2
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $708.64              $0.00                 $0.00   $0.00        $ 708.64

    Invoice Total (USD)                           $708.64              $0.00                 $0.00   $0.00        $ 708.64



  Descrip on


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=447                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 18322 - TeamConnect 6.2 Page 114 of 137


   Line Items 1 - 2 of 2

    Item Date              Type           Category             TK                  Rate        Units      Disc    Adj      Amt
             6/30/20       Expense         E124 Other              Burr, Lori      $23.00       11.68     $0.00   $0.00    $268.64
      1
             Descrip on: Monthly Data Storage (Per GB)
             Warning: Billing guidelines do not support payment for this expense.

             6/30/20       Expense         E124 Other              Burr, Lori      $40.00       11.00     $0.00   $0.00    $440.00
      2
             Descrip on: Monthly User Fees (per user)
             Warning: Billing guidelines do not support payment for this expense.



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units            Net Disc       Total Adj        Net Amt    % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                              Sent to AP: 8/18/20

            Check Number:                                                                 Paid Date: 8/18/20

           Total Amount on $708.64                                              Reference Number:
                    Check:
                                                                                   Conversion Rate:
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=447                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 20006 - TeamConnect 6.2 Page 115 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    20006                                                               6/30/20
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    6/30/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    7/13/20                                                             $ 1,706.10
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    7/13/20                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,706.10              $0.00                 $0.00   $0.00       $ 1,706.10

    Invoice Total (USD)                         $1,706.10              $0.00                 $0.00   $0.00       $ 1,706.10



  Descrip on
   Work ordered by Mae


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=381                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 20006 - TeamConnect 6.2 Page 116 of 137


   Line Items 1 - 1 of 1

    Item Date           Type          Category                                 TK Rate        Units   Disc    Adj     Amt
             6/30/20     Expense      E118 Li ga on support vendors                 $30.00    56.87   $0.00   $0.00   $1,706.10
      1
             Descrip on: Host ﬁles in Clearwell repository for June 2020



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj      Net Amt      % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 8/18/20

            Check Number:                                                           Paid Date: 8/18/20

           Total Amount on $1,706.10                                    Reference Number:
                    Check:
                                                                              Conversion Rate:
    Submi ed Currency: United States, Dollars

       Payment Method:




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=381                                                                  2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 18428 - TeamConnect 6.2 Page 117 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    18428                                                               7/1/20
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           7/31/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    7/31/20                                                             $ 708.64
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    8/19/20                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              2
    POSTING STATUS
    Posted
    WARNING:
    - Invoice date is more than 90 days old.



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $708.64              $0.00                 $0.00   $0.00        $ 708.64

    Invoice Total (USD)                           $708.64              $0.00                 $0.00   $0.00        $ 708.64



  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=166                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 18428 - TeamConnect 6.2 Page 118 of 137


   Line Items 1 - 2 of 2

    Item Date              Type           Category             TK                  Rate        Units      Disc    Adj      Amt
             7/31/20       Expense         E124 Other              Burr, Lori      $23.00       11.68     $0.00   $0.00    $268.64
      1
             Descrip on: Monthly Data Storage (Per GB)
             Warning: Billing guidelines do not support payment for this expense.

             7/31/20       Expense         E124 Other              Burr, Lori      $40.00       11.00     $0.00   $0.00    $440.00
      2
             Descrip on: Monthly User Fees (per user)
             Warning: Billing guidelines do not support payment for this expense.



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units            Net Disc       Total Adj        Net Amt    % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                              Sent to AP: 9/17/20

            Check Number:                                                                 Paid Date: 9/17/20

           Total Amount on $708.64                                              Reference Number:
                    Check:
                                                                                   Conversion Rate:
    Submi ed Currency: United States, Dollars

       Payment Method: WIRE




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=166                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 20123 - TeamConnect 6.2 Page 119 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    20123                                                               7/31/20
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    7/31/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    8/7/20                                                              $ 1,706.10
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    8/7/20                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,706.10              $0.00                 $0.00   $0.00       $ 1,706.10

    Invoice Total (USD)                         $1,706.10              $0.00                 $0.00   $0.00       $ 1,706.10



  Descrip on
   Work ordered by Mae


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=962                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 20123 - TeamConnect 6.2 Page 120 of 137


   Line Items 1 - 1 of 1

    Item Date           Type          Category                                 TK Rate        Units   Disc    Adj     Amt
             7/31/20     Expense      E118 Li ga on support vendors                 $30.00    56.87   $0.00   $0.00   $1,706.10
      1
             Descrip on: Host ﬁles in Clearwell repository for July 2020



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj      Net Amt      % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 9/17/20

            Check Number:                                                           Paid Date: 9/17/20

           Total Amount on $1,706.10                                    Reference Number:
                    Check:
                                                                              Conversion Rate:
    Submi ed Currency: United States, Dollars

       Payment Method: WIRE




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=962                                                                  2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 18548 - TeamConnect 6.2 Page 121 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    18548                                                               8/1/20
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           8/31/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    8/31/20                                                             $ 796.37
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    9/29/20                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              4
    POSTING STATUS
    Posted
    WARNING:
    - Invoice date is more than 90 days old.



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $796.37              $0.00                 $0.00   $0.00        $ 796.37

    Invoice Total (USD)                           $796.37              $0.00                 $0.00   $0.00        $ 796.37



  Descrip on


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=228                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 18548 - TeamConnect 6.2 Page 122 of 137


   Line Items 1 - 4 of 4

    Item Date              Type          Category                  TK              Rate         Units        Disc    Adj     Amt
             8/31/20       Expense        E101 Copying             Burr, Lori       $23.00         11.69     $0.00   $0.00   $268.87
      1
             Descrip on: Monthly Data Storage (Per GB)
             Warning: Billing guidelines do not support payment for this expense.

             8/31/20       Expense        E101 Copying             Burr, Lori       $40.00         11.00     $0.00   $0.00   $440.00
      2
             Descrip on: Monthly User Fees (per user)
             Warning: Billing guidelines do not support payment for this expense.

      3      8/31/20       Expense        E101 Copying             Burr, Lori       $125.00        0.50      $0.00   $0.00   $62.50

             Descrip on: Technical Hours (Foldering, Searches, Produc ons, etc.)
             Warning: Billing guidelines do not support payment for this expense.

      4      8/31/20       Expense        E101 Copying             Burr, Lori       $25.00         1.00      $0.00   $0.00   $25.00

             Descrip on: Various Third-Party Data Loads (per GB/1 GB Minimum)
             Warning: Billing guidelines do not support payment for this expense.



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units            Net Disc       Total Adj          Net Amt    % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                            Sent to AP: 12/8/20

            Check Number:                                                                 Paid Date: 12/8/20

           Total Amount on $796.37                                              Reference Number: charitable
                    Check:
                                                                                   Conversion Rate:
    Submi ed Currency: United States, Dollars

       Payment Method: WIRE




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=228                                                                       2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 20174 - TeamConnect 6.2 Page 123 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    20174                                                               8/31/20
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    8/31/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    9/3/20                                                              $ 1,706.10
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    9/3/20                                                              USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    - Invoice date is more than 90 days old.



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,706.10              $0.00                 $0.00   $0.00       $ 1,706.10

    Invoice Total (USD)                         $1,706.10              $0.00                 $0.00   $0.00       $ 1,706.10



  Descrip on
   Work ordered by Mae


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=325                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 20174 - TeamConnect 6.2 Page 124 of 137


   Line Items 1 - 1 of 1

    Item Date           Type          Category                                 TK Rate        Units   Disc    Adj     Amt
             8/31/20     Expense      E118 Li ga on support vendors                 $30.00    56.87   $0.00   $0.00   $1,706.10
      1
             Descrip on: Host ﬁles in Clearwell repository for August 2020



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj      Net Amt      % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 11/5/20

            Check Number:                                                           Paid Date: 11/5/20

           Total Amount on $1,706.10                                    Reference Number:
                    Check:
                                                                              Conversion Rate:
    Submi ed Currency: United States, Dollars

       Payment Method: WIRE




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=325                                                                  2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 18730 - TeamConnect 6.2 Page 125 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    18730                                                               9/1/20
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           9/30/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    9/30/20                                                             $ 740.12
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    11/4/20                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              3
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                      $740.12              $0.00                 $0.00   $0.00        $ 740.12

    Invoice Total (USD)                           $740.12              $0.00                 $0.00   $0.00        $ 740.12



  Descrip on


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=523                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 18730 - TeamConnect 6.2 Page 126 of 137


   Line Items 1 - 3 of 3

    Item Date              Type          Category                  TK              Rate         Units        Disc    Adj     Amt
             9/30/20       Expense        E101 Copying             Burr, Lori       $23.00         11.69     $0.00   $0.00   $268.87
      1
             Descrip on: Monthly Data Storage (Per GB)
             Warning: Billing guidelines do not support payment for this expense.

             9/30/20       Expense        E101 Copying             Burr, Lori       $40.00         11.00     $0.00   $0.00   $440.00
      2
             Descrip on: Monthly User Fees (per user)
             Warning: Billing guidelines do not support payment for this expense.

      3      9/30/20       Expense        E101 Copying             Burr, Lori       $125.00        0.25      $0.00   $0.00   $31.25

             Descrip on: Technical Hours (Foldering, Searches, Produc ons, etc.)
             Warning: Billing guidelines do not support payment for this expense.



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units            Net Disc       Total Adj          Net Amt    % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                            Sent to AP: 12/14/20

            Check Number:                                                                 Paid Date: 12/14/20

           Total Amount on $740.12                                              Reference Number:
                    Check:
                                                                                   Conversion Rate:
    Submi ed Currency: United States, Dollars

       Payment Method: WIRE




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=523                                                                       2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 20287 - TeamConnect 6.2 Page 127 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    20287                                                               9/30/20
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    9/30/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    10/5/20                                                             $ 1,706.10
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    10/5/20                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,706.10              $0.00                 $0.00   $0.00       $ 1,706.10

    Invoice Total (USD)                         $1,706.10              $0.00                 $0.00   $0.00       $ 1,706.10



  Descrip on
   Work ordered by Mae


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=106                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 20287 - TeamConnect 6.2 Page 128 of 137


   Line Items 1 - 1 of 1

    Item Date           Type          Category                                 TK Rate        Units   Disc    Adj     Amt
             9/30/20     Expense      E118 Li ga on support vendors                 $30.00    56.87   $0.00   $0.00   $1,706.10
      1
             Descrip on: Host ﬁles in Clearwell repository for September 2020



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj      Net Amt      % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 12/8/20

            Check Number:                                                           Paid Date: 12/8/20

           Total Amount on $1,706.10                                    Reference Number: charitable
                    Check:
                                                                              Conversion Rate:
    Submi ed Currency: United States, Dollars

       Payment Method: WIRE




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=106                                                                  2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 18803 - TeamConnect 6.2 Page 129 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    18803                                                               10/1/20
    VENDOR                                                              BILLING END DATE
    PLANET DATA SOLUTIONS INC                                           10/31/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    10/31/20                                                            $ 1,345.93
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    11/4/20                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              5
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,345.93              $0.00                 $0.00   $0.00       $ 1,345.93

    Invoice Total (USD)                         $1,345.93              $0.00                 $0.00   $0.00       $ 1,345.93



  Descrip on


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=898                                                               1/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 18803 - TeamConnect 6.2 Page 130 of 137


   Line Items 1 - 5 of 5

    Item Date              Type           Category             TK                Rate          Units       Disc    Adj     Amt
             10/31/20       Expense       E101 Copying             Burr, Lori     $23.00       28.60       $0.00   $0.00    $657.80
      1
             Descrip on: Monthly Data Storage (Per GB)
             Warning: Billing guidelines do not support payment for this expense.

             10/31/20       Expense       E101 Copying             Burr, Lori     $40.00       11.00       $0.00   $0.00    $440.00
      2
             Descrip on: Monthly User Fees (per user)
             Warning: Billing guidelines do not support payment for this expense.

      3      10/31/20       Expense       E101 Copying             Burr, Lori     $125.00      0.25        $0.00   $0.00    $31.25

             Descrip on: Technical Hours (Foldering, Searches, Produc ons, etc.)
             Warning: Billing guidelines do not support payment for this expense.

      4      10/31/20       Expense       E101 Copying             Burr, Lori     $25.00       1.00        $0.00   $0.00    $25.00

             Descrip on: Various Third-Party Data Loads (per GB/1 GB Minimum)
             Warning: Billing guidelines do not support payment for this expense.

      5      10/31/20       Expense       E101 Copying             Burr, Lori     $0.03        6,396.00    $0.00   $0.00    $191.88

             Descrip on: OCR of Various Third-Party Data Loads (per page)
             Warning: Billing guidelines do not support payment for this expense.



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units           Net Disc         Total Adj      Net Amt     % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                              Sent to AP: 12/14/20

            Check Number:                                                                 Paid Date: 12/14/20

           Total Amount on $1,345.93                                            Reference Number: charitable
                    Check:
                                                                                  Conversion Rate:
    Submi ed Currency: United States, Dollars

       Payment Method: WIRE



https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=898                                                                      2/3
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 18803 - TeamConnect 6.2 Page 131 of 137




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=898                                 3/3
             Case 3:18-cv-04881-JSC Document 259-5 Filed 03/11/21 Page 132 of 137

                                                         Invoice
Reprints Desk, Inc.                                       Invoice Number:      3099276
16350 Ventura Blvd., Suite D #811                         Account Number:      273-2
Encino, CA 91436 USA                                      Invoice Date:        11/01/2020
Email: accountsreceivable@reprintsdesk.com                Terms:               Net 30
Phone: +1-310-477-0354 (option 4)                         Due Date:            12/01/2020

                                                          PO Number:
Bill to Information                                       Service Period:      Oct 01, 2020 - Oct 31, 2020
WilmerHale - New York (RS)
Clara Cabrera                                             Login to your Article Galaxy account at
399 Park Avenue                                           www.reprintsdesk.com to view account activity and billing
New York, NY 10022                                        details.

Single Document Delivery
- New Transactions: 4.




                                       INVOICE TOTAL IN $ US DOLLARS

                                                Subtotal: $   193.99
                                               Sales Tax: $     0.00


                                    Total Amount Due: $       193.99


                                             PAYMENT IN $ US DOLLARS

                                         REMITTANCE INFORMATION
                                       Payment by Check in $ USD, mail to:
                                              Reprints Desk, Inc.
                                                Dept CH 16507
                                            Palatine, IL 60055-6507

                                        Payment by Wire or ACH in $ USD:




                              Payment by wire must be made net of fees and in $ USD.
                              Our invoice number should be referenced. Send electronic
                             remittance advice to accountsreceivable@reprintsdesk.com
                                             or fax to +1-607-348-1463.

                                      Payment by Credit Card: Contact us at
                                      accountsreceivable@reprintsdesk.com
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 20540 - TeamConnect 6.2 Page 133 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    20540                                                               10/31/20
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    10/31/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    11/12/20                                                            $ 1,706.10
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    11/12/20                                                            USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,706.10              $0.00                 $0.00   $0.00       $ 1,706.10

    Invoice Total (USD)                         $1,706.10              $0.00                 $0.00   $0.00       $ 1,706.10



  Descrip on
   Work ordered by Mae


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=666                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 20540 - TeamConnect 6.2 Page 134 of 137


   Line Items 1 - 1 of 1

    Item Date             Type         Category                                 TK Rate       Units      Disc    Adj     Amt
             10/31/20      Expense      E118 Li ga on support vendors               $30.00       56.87   $0.00   $0.00   $1,706.10
      1
             Descrip on: Host ﬁles in Clearwell repository for October 2020



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj       Net Amt        % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 12/14/20

            Check Number:                                                           Paid Date: 12/14/20

           Total Amount on $1,706.10                                    Reference Number: charitable
                    Check:
                                                                              Conversion Rate:
    Submi ed Currency: United States, Dollars

       Payment Method: WIRE




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=666                                                                     2/2
3/4/2021             Case 3:18-cv-04881-JSC Document
                                                Invoice259-5      Filed 03/11/21
                                                       - 20558 - TeamConnect 6.2 Page 135 of 137

  Header Informa on
    INVOICE NUMBER                                                      BILLING START DATE
    20558                                                               11/30/20
    VENDOR                                                              BILLING END DATE
    TARGET LITIGATION CONSULTING INC                                    11/30/20
    INVOICE DATE                                                        SUBMITTED TOTAL
    12/2/20                                                             $ 1,706.10
    RECEIVED DATE                                                       SUBMITTED CURRENCY
    12/2/20                                                             USD
    PROJECT                                                             LINE ITEM WARNINGS
    201800717-Fairbairn, Malcolm and Emily                              None
    POSTING STATUS
    Posted
    WARNING:
    None



  Tax Informa on
    TAX TYPE
    US
    TAX RATE
    0.00 %



  Invoice Summary

    Type                                Rate x Unit          (-) Discount      (-) Adjustment Tax            Amount
    Fees                                             $0.00             $0.00                 $0.00   $0.00            $ 0.00

    Expenses                                    $1,706.10              $0.00                 $0.00   $0.00       $ 1,706.10

    Invoice Total (USD)                         $1,706.10              $0.00                 $0.00   $0.00       $ 1,706.10



  Descrip on
   Work ordered by Mae


  Line Items

   View: All Line Items




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=517                                                               1/2
3/4/2021           Case 3:18-cv-04881-JSC Document
                                              Invoice259-5      Filed 03/11/21
                                                     - 20558 - TeamConnect 6.2 Page 136 of 137


   Line Items 1 - 1 of 1

    Item Date             Type         Category                                 TK Rate       Units      Disc    Adj     Amt
             11/30/20      Expense      E118 Li ga on support vendors               $30.00       56.87   $0.00   $0.00   $1,706.10
      1
             Descrip on: Host ﬁles in Clearwell repository for November 2020



  Summary Breakdowns
   By Timekeeper| By Fee/Expense Category


    Timekeeper             Avg Net Rate            Net Units       Net Disc       Total Adj       Net Amt        % of Total Fees
    No items available.



  Payment Details

    Ready to send to AP: Yes                                                       Sent to AP: 2/12/21

            Check Number:                                                           Paid Date: 2/12/21

           Total Amount on $1,706.10                                    Reference Number:
                    Check:
                                                                              Conversion Rate:
    Submi ed Currency: United States, Dollars

       Payment Method: WIRE




https://fidelity.teamconnect.com/FIDELITY/invoiceView.htm?rn=517                                                                     2/2
                      Case 3:18-cv-04881-JSC Document 259-5 Filed 03/11/21 Page 137 of 137
 WARP 9
 480 Clementina Street, #A              Invoice 1218378
 San Francisco, CA 94103
 (415) 512-8900
 billing@warp9micro.com




BILL TO
Stanley Maderich
WilmerHale                                                   DATE             PLEASE PAY           DUE DATE
950 Page Mill Road                                         12/02/2020           $198.38            01/01/2021
Palo Alto, CA 94304



CLIENT MATTER
0108500-00140


DESCRIPTION                                                             QTY                RATE          AMOUNT

BINDER - GBC                                                              2                10.00           20.00T

BLOWBACK WITH ASSEMBLY - B&W (8.5X11)                                   290                 0.10           29.00T

TAB - CUSTOM LABELED                                                     58                 1.00           58.00T

SERVICES - DELIVERY CHARGE/TRIP                                           1                75.00           75.00T

DELIVERY TO DAVID MARCU (VENICE CA)

JOB ID# 1529321-01

REQUESTED BY STANLEY MADERICH 20201123

20201123_DOCUMENTS IN PREPARATION FOR CLOSING ARGUMENT

Thank you for your business.                               SUBTOTAL                                        182.00
Tax ID Number: 94‐3342914
                                                           TAX (9%)                                         16.38

MAKE THE CHECK PAYABLE TO:                                 TOTAL                                           198.38
W 9 MICROSOLUTIONS, INC


                                                           TOTAL DUE                                $198.38
                                                                                                    THANK YOU.
